

EXHIBIT 10.2
 
CREDIT AND GUARANTY AGREEMENT


dated as of September 8, 2006


among


FOOTHILLS RESOURCES, INC.,


CERTAIN SUBSIDIARIES OF FOOTHILLS RESOURCES, INC.,


VARIOUS LENDERS,


J. ARON & COMPANY,
as Lead Arranger and Syndication Agent,


and


J. ARON & COMPANY,
as Administrative Agent
________________________________________________________


$50,000,000 Second Lien Secured Credit Facility
________________________________________________________
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



     
Page 
 
SECTION 1 DEFINITIONS AND INTERPRETATION
   
1
 
1.1 Definitions
   
1
 
1.2 Accounting Terms
   
24
 
1.3 Interpretation, etc
   
24
 
1.4 Joint Preparation; Construction of Indemnities and Releases
   
24
           
SECTION 2 LOANS
   
24
 
2.1 Loans
   
24
 
2.2 Borrowing Mechanics
   
25
 
2.3 Pro Rata Shares; Availability of Funds
   
25
 
2.4 Use of Proceeds
   
26
 
2.5 Evidence of Liabilities; Register; Lenders’ Books and Records; Notes
   
26
 
2.6 Interest on Loans
   
27
 
2.7 [Reserved]
   
27
 
2.8 Default Interest
   
27
 
2.9 Fees
   
27
 
2.10 ANCF Calculation
   
27
 
2.11 ANCF Payment of Principal
   
28
 
2.12 Voluntary Prepayments
   
28
 
2.13 Mandatory Prepayments
   
30
 
2.14 General Provisions Regarding Payments
   
30
 
2.15 Ratable Sharing
   
31
 
2.16 Increased Costs; Capital Adequacy
   
31
 
2.17 Taxes; Withholding, etc
   
33
 
2.18 Measures to Mitigate
   
34
           
SECTION 3 CONDITIONS PRECEDENT
   
35
 
3.1 Closing Date
   
35
 
3.2 Conditions to Each Credit Extension
   
39
           
SECTION 4 REPRESENTATIONS AND WARRANTIES
   
39
 
4.1 No Default
   
40
 
4.2 Organization and Good Standing
   
40
 
4.3 Authorization
   
40
 
4.4 No Conflicts or Consents
   
40
 
4.5 Enforceable Obligations
   
40
 
4.6 Current Financial Statements
   
40
 
4.7 Other Obligations and Restrictions
   
41
 
4.8 Full Disclosure
   
41
 
4.9 Litigation
   
41
 
4.10 Labor Disputes and Acts of God
   
41
 
4.11 ERISA Plans and Liabilities
   
41
 
4.12 Environmental and Other Laws
   
42
 

 

--------------------------------------------------------------------------------


 
4.13 Names and Places of Business
   
42
 
4.14 Subsidiaries
   
43
 
4.15 Licenses
   
43
 
4.16 Government Regulation
   
43
 
4.17 Solvency
   
43
 
4.18 Taxes
   
43
 
4.19 Projections
   
43
 
4.20 No Distributions
   
44
 
4.21 Title to Properties
   
44
 
4.22 No Defaults
   
44
 
4.23 Margin Stock
   
44
 
4.24 Certain Fees
   
44
 
4.25 Leases and Contracts; Performance of Obligations
   
44
 
4.26 Marketing Arrangements
   
45
 
4.27 Right to Receive Payment for Future Production
   
45
 
4.28 Operation of Oil and Gas Properties
   
46
 
4.29 Ad Valorem and Severance Taxes; Litigation
   
46
 
4.30 Acquisition Closing
   
46
           
SECTION 5 AFFIRMATIVE COVENANTS
   
47
 
5.1 Payment and Performance
   
47
 
5.2 Books, Financial Statements and Reports
   
47
 
5.3 Other Information and Inspections
   
49
 
5.4 Notice of Material Events and Change of Name
   
50
 
5.5 Maintenance of Properties and Professional Staff
   
51
 
5.6 Maintenance of Existence and Qualifications
   
51
 
5.7 Payment of Taxes, etc
   
51
 
5.8 Bonding and Insurance
   
51
 
5.9 Performance on Company’s Behalf
   
53
 
5.10 Interest
   
53
 
5.11 Compliance with Agreements and Law
   
53
 
5.12 Environmental Matters: Environmental Reviews
   
53
 
5.13 Evidence of Compliance
   
54
 
5.14 Agreement to Deliver Guaranty and Security Documents
   
54
 
5.15 Perfection and Protection of Security Interests and Liens
   
55
 
5.16 Bank Accounts; Offset
   
55
 
5.17 Production Proceeds
   
55
 
5.18 Approved Plan of Development; Texas Project Area
   
56
 
5.19 Reviews
   
56
 
5.20 Hedging Contracts
   
56
 
5.21 Non-Consolidation
   
57
 
5.22 ORRI Conveyance
   
57
 
5.23 Leases and Contracts; Performance of Obligations
   
57
 
5.24 Representation to Continue to be True
   
57
 
5.25 Non-Voting Representative
   
58
 
5.26 SEC and Other Filings
   
58
 
5.27 Post Closing Items
   
58
 

 
ii

--------------------------------------------------------------------------------


 
SECTION 6 NEGATIVE COVENANTS
   
59
 
6.1 Indebtedness
   
59
 
6.2 Limitation on Liens and Negative Pledges; Equitable Lien
   
60
 
6.3 Hedging Contracts
   
60
 
6.4 Subsidiaries; Mergers; Capital Stock Transactions
   
61
 
6.5 Limitation on Sales of Property
   
61
 
6.6 Limitation on Dividends and Redemptions
   
62
 
6.7 Limitation on Investments and Deposit Accounts
   
62
 
6.8 Transactions with Affiliates
   
63
 
6.9 Certain Contracts; Multiemployer ERISA Plans
   
63
 
6.10 Current Ratio
   
63
 
6.11 Debt to EBITDA Ratio
   
63
 
6.12 Collateral Coverage Ratios
   
64
 
6.13 Conduct of Business
   
64
 
6.14 Fiscal Year
   
64
 
6.15 General and Administrative Expenses
   
64
 
6.16 Capital Expenditures
   
64
 
6.17 Amendments to Organizational Documents
   
64
 
6.18 Amendments to Revolving Indebtedness
   
65
 
6.19 Additional Financial Covenants
   
65
           
SECTION 7 GUARANTY
   
66
 
7.1 Guaranty of the Obligations
   
66
 
7.2 Contribution by Guarantors
   
66
 
7.3 Payment by Guarantors
   
67
 
7.4 Liability of Guarantors Absolute
   
67
 
7.5 Waivers by Guarantors
   
69
 
7.6 Guarantors’ Rights of Subrogation, Contribution, etc.
   
69
 
7.7 Subordination of Other Obligations
   
70
 
7.8 Continuing Guaranty
   
70
 
7.9 Authority of Guarantors or Company
   
70
 
7.10 Financial Condition of Company
   
70
 
7.11 Bankruptcy, etc.
   
71
 
7.12 California Waivers
   
72
 
7.13 Collateral Subject to Intercreditor Agreement
   
73
           
SECTION 8 EVENTS OF DEFAULT
   
73
 
8.1 Events of Default
   
73
 
8.2 Application of Funds
   
76
           
SECTION 9 AGENTS
   
77
 
9.1 Appointment of Agents
   
77
 
9.2 Powers and Duties
   
77
 
9.3 General Immunity
   
78
 
9.4 Agents Entitled to Act as Lender
   
78
 
9.5 Lenders’ Representations, Warranties and Acknowledgment
   
79
 
9.6 Right to Indemnity
   
79
 

 
iii

--------------------------------------------------------------------------------


 
9.7 Successor Administrative Agent
   
79
 
9.8 Security Documents and Guaranty
   
80
           
SECTION 10 MISCELLANEOUS
   
81
 
10.1 Notices
   
81
 
10.2 Expenses
   
81
 
10.3 Indemnity, WAIVER OF PUNITIVE DAMAGES
   
82
 
10.4 ISDA Agreement
   
83
 
10.5 Amendments and Waivers
   
83
 
10.6 Successors and Assigns; Participations
   
84
 
10.7 Independence of Covenants
   
87
 
10.8 Survival of Representations, Warranties and Agreements; Termination
   
87
 
10.9 No Waiver; Remedies Cumulative
   
88
 
10.10 Marshalling; Payments Set Aside
   
88
 
10.11 Severability
   
88
 
10.12 Obligations Several; Independent Nature of Lenders’ Rights
   
89
 
10.13 Headings
   
89
 
10.14 APPLICABLE LAW
   
89
 
10.15 CONSENT TO EXCLUSIVE JURISDICTION
   
89
 
10.16 WAIVER OF JURY TRIAL
   
89
 
10.17 Confidentiality
   
90
 
10.18 Usury Savings Clause
   
91
 
10.19 Counterparts
   
91
 
10.20 Effectiveness
   
91
 
10.21 USA Patriot Act Notice
   
91
 
10.22 Third Party Beneficiaries
   
91
 

 
iv

--------------------------------------------------------------------------------


 
APPENDICES:
A
Commitments
 
B
Notice Addresses
     
SCHEDULES:
1.1
Security Schedule
 
2.2
Wire Transfer Instructions
 
2.12
Make Whole Computation
 
3.1
Organizational and Capital Structure
 
4.7
Other Obligations and Restrictions
 
4.9
Litigation
 
4.10
Labor Disputes
 
4.11
ERISA Plans and Liabilities
 
4.12
Environmental Matters
 
4.13
Names and Places of Business
 
4.14
Subsidiaries of Company
 
4.18
Taxes
 
4.20
Distributions
 
4.22
Material Contracts
 
4.24
Certain Fees
 
4.26
Sale of Production
     
EXHIBITS:
A
Funding Notice
 
B
Note
 
C-1
Compliance Certificate
 
C-2
Environmental Compliance Certificate
 
D
Opinion of Counsel
 
E
Assignment Agreement
 
F
Certificate Re Non-bank Status
 
G-1
Closing Date Certificate
 
G-2
Solvency Certificate
 
H
Approval Letter
 
I
Approved Plan of Development
 
J
Monthly Production Report
 
K
Intercreditor and Control Agreement

 
v

--------------------------------------------------------------------------------

 
 
CREDIT AND GUARANTY AGREEMENT
 
This Credit and Guaranty Agreement, dated as of September 8, 2006, is entered
into by and among Foothills Resources, Inc., a Nevada corporation (“Company”),
certain Subsidiaries of Company, the Lenders (as defined below) party hereto
from time to time, J. Aron & Company (“J. Aron”), as Lead Arranger and as
Syndication Agent (in such capacities, “Syndication Agent”), J. Aron & Company,
as Administrative Agent for such Lenders (together with its permitted successor
in such capacity, “Administrative Agent”).
 
RECITALS:
 
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
 
WHEREAS, Lenders have agreed to extend Loans to Company, the proceeds of which
will be used as provided in Section 2.4;
 
WHEREAS, Company and Guarantors have agreed to secure all of the Obligations by
granting to Administrative Agent, for the benefit of Secured Parties, an
Acceptable Priority on its assets, as provided herein;
 
WHEREAS, to further induce Lenders to enter into this Agreement, Company has
agreed to convey the ORRI to Royalty Owner and Company has agreed to issue the
Warrants to Warrant Owner; and
 
WHEREAS, Guarantors have agreed to guarantee the Obligations of Company
hereunder and to secure their respective Obligations by granting to
Administrative Agent, for the benefit of Secured Parties, an Acceptable Priority
on their respective assets.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1 DEFINITIONS AND INTERPRETATION
 
1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
 
“Acceptable Priority” means, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, a Lien that is the only Lien
to which such Collateral is subject, other than Permitted Liens and subject to
the terms of the Intercreditor Agreement; provided that the existence of such
Permitted Liens shall not be deemed or construed to evidence Administrative
Agent’s or any Lender’s intention to subordinate any of the Obligations to such
Permitted Liens, except as expressly provided by the Intercreditor Agreement.

 
1

--------------------------------------------------------------------------------


 
“Acquisition” means the purchase by Company of the properties and assets
described in the Acquisition Documents.
 
“Acquisition Agreements” means collectively, (a) that certain Purchase and Sale
Agreement, dated June 21, 2006, between Assignor and Foothills Texas, (b) that
certain Purchase and Sale Agreement, dated June 21, 2006, between Assignor and
Foothills Texas, (c) that certain letter agreement, dated June 21, 2006, between
Assignor and Foothills Texas, relating to the agreements referred to in (a) and
(b) above, (d) that certain letter agreement, dated -August 14, 2006, between
Assignor and Foothills Texas, relating to the agreements referred to in (a) and
(b) above, and (e) that certain letter agreement, dated August 25, 2006, between
Assignor and Foothills Texas, relating to the agreements referred to in (a) and
(b) above.
 
“Acquisition Documents” means (a) the Acquisition Agreements, and (b) all other
agreements, assignments, deeds, conveyances, certificates and other documents
and instruments now or hereafter executed and delivered pursuant to the
Acquisition Agreements or in connection with the Acquisition.
 
“Adjusted Eurodollar Rate” means, for any Interest Period, (i) the rate per
annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate which appears on the page of the
Telerate Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being page number 3740 or 3750, as
applicable) for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London, England time) on the date that is two
Business Days prior to the first day of such Interest Period, or (ii) in the
event the rate referenced in the preceding clause (i) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London, England time) on the date that is two Business Days prior to
the first day of such Interest Period, or (iii) in the event the rates
referenced in the preceding clauses (i) and (ii) are not available, the rate per
annum (rounded to the nearest 1/100 of 1%) equal to the offered quotation rate
to first class banks in the London interbank market by J. Aron for deposits in
Dollars (for delivery on the first day of such Interest Period) of amounts in
same day funds comparable to the average principal amount of the applicable Loan
of Administrative Agent (in its capacity as a Lender, during such Interest
Period) with maturities comparable to such Interest Period as of approximately
11:00 a.m. (London, England time) on the date that is two Business Days prior to
the first day of such Interest Period.
 
“Administrative Agent” as defined in the preamble hereto.
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (through the ownership of voting securities or by
contract or otherwise) (i) to vote 10% or more of the Securities having ordinary
voting power for the election of directors of such Person or (ii) to direct or
cause the direction of the management and policies of that Person.
 
2

--------------------------------------------------------------------------------


 
“Agent” means each of Syndication Agent and Administrative Agent.
 
“Agreed Pricing” means:
 
(i) for anticipated sales of Hydrocarbons that are fixed in a firm fixed price
sales contract with an investment grade counterparty or a counterparty with an
investment grade guarantor (or another counterparty approved by Administrative
Agent), the fixed price or prices provided for in such sales contract during the
term thereof; and
 
(ii) for anticipated sales of Hydrocarbons that are hedged by a fixed price
Hedging Contract with an investment grade counterparty or a counterparty with an
investment grade guarantor, the fixed price or prices provided for in such
Hedging Contract during the term thereof, as modified by any necessary
adjustment specified by Administrative Agent for quality and geographical
differentials; and
 
(iii) for anticipated sales of Hydrocarbons that are hedged by a Hedging
Contract with an investment grade counterparty or a counterparty with an
investment grade guarantor which Hedging Contract provides for a range of prices
between a floor and a ceiling, the prices provided for in subsection (iv) below,
provided that during the term of such Hedging Contract such prices shall in no
event be less than such floor or exceed such ceiling, as such floor and ceiling
are modified by any necessary adjustment specified by Administrative Agent for
quality and geographical differentials; and
 
(iv) for anticipated sales of Hydrocarbons, if such sales are not hedged by a
Hedging Contract or sales contract that is described in paragraphs (i), (ii), or
(iii) above, for the date of calculation (or, if such date is not a Business
Day, for the first Business Day thereafter), and with any necessary adjustment
specified by Administrative Agent for quality and geographical differentials:
 
(a) For the remainder of the current calendar year, the average NYMEX Pricing
for the remaining contracts in the current calendar year,
 
(b) For each of the succeeding four complete calendar years, the average NYMEX
Pricing for the twelve months in each such calendar year,
 
(c) For the succeeding fifth complete calendar year, and for each calendar year
thereafter, the average NYMEX Pricing for the twelve months in such fifth
calendar year.
 
“Agreement” means this Credit and Guaranty Agreement, as it may be amended,
supplemented or otherwise modified from time to time.
 
3

--------------------------------------------------------------------------------


 
“AMI Violation” means the acquisition of any interest (including the acquisition
of any interests or rights described in the definition of Oil and Gas
Properties) in the Texas Project Area directly or indirectly by any director,
officer, or employee of any Credit Party.
 
“ANCF” (or “Adjusted Net Cash Flow”) means the remainder of:
 
(i) the sum, without duplication, of all cash revenues and cash receipts of
Company and its Subsidiaries attributable to the Properties in the Texas Project
Area (excluding only (a) funds received from Loans hereunder, (b) funds received
from Loans under the Revolving Credit Agreement, (c) funds received from capital
contributions made to Company, including sales of new Capital Stock and funds
received for options or warrants to acquire such Capital Stock, and (d) funds
belonging to or received for the credit of third parties, such as royalty,
working interest or other interest owners, that are received for transfer or
payment to such third parties) during any Calculation Quarter, beginning with
the Calculation Quarter which starts September 1, 2006, but effective as of the
Closing Date, minus
 
(ii) the sum, without duplication, of all cash payments, net to the interests of
Company and its Subsidiaries, made during such Calculation Quarter (excluding
any payments financed by funds described in clause (a) or (b) of subparagraph
(i) above) for:
 
(a) Direct Taxes paid on Properties or production of Hydrocarbons in the Texas
Project Area during such Calculation Quarter,
 
(b) delay rentals and lease bonuses payable during such Calculation Quarter that
are included in the Approved Plan of Development,
 
(c) ANCF Capital Expenditures made during such Calculation Quarter,
 
(d) ANCF LOE during such Calculation Quarter,
 
(e) ANCF Overhead Costs during such Calculation Quarter,
 
(f) ANCF Transportation Costs during such Calculation Quarter,
 
(g) interest, fees, expense and principal, if any, paid during such Calculation
Quarter in respect of Revolving Indebtedness allowed under Section 6.1(f);
 
(h) payments owing during such Calculation Quarter under Hedging Contracts
permitted hereunder; and
 
(i) interest payable during such Calculation Quarter on the Loans, together with
the amount of payments, if any, due to Agents and Lenders under Sections 2.9,
5.9, 10.2 or 10.3 hereof or under any similar sections of any other Transaction
Documents.
 
This definition of “ANCF” is to be used for the purpose of determining the
payments that Company is required to make under Section 2.11 below; neither this
definition nor Section 2.11 affects or restricts Lenders’ rights or ability to
apply amounts that they receive from the enforcement of their Liens and remedies
against Collateral or Lenders’ right to require a different application of funds
as a condition to any waiver of or amendment to the Transaction Documents by
Lenders (such as any consent to a sale by Company of all or substantially all of
its assets).
 
4

--------------------------------------------------------------------------------


 
“ANCF Capital Expenditures” means (i) capital expenditures made or to be made by
Company in the Texas Project Area, to the extent the same either (a) have been
approved by Required Lenders at the time in question by means of an Approval
Letter, or (b) are included in the Approved Plan of Development, as then in
effect; (ii) other capital expenditures not included in the Approved Plan of
Development that do not in the aggregate exceed $50,000 in any Calculation
Quarter, and (iii) payments on capital leases that are permitted under Section
6.1(d).
 
“ANCF LOE” means (i) leasehold operating expenses with respect to the Texas
Project Area in the ordinary course of business of the kind chargeable as direct
charges under an Onshore COPAS Accounting Procedure for Joint Operations (1989
form published by the Council of Petroleum Accountants Societies), but in no
event shall such leasehold operating expenses exceed those set forth in the
Operating Expense Budget and (ii) other field level or lease level charges for
operations in the Texas Project Area (excluding ANCF Capital Expenditures and
other capital expenditures) that have been approved by Required Lenders at the
time in question by means of an Approval Letter.
 
“ANCF Overhead Costs” means (i) Permitted G&A Expense Amounts, and (ii) other
costs of Company to the extent such other costs have been approved as ANCF
Overhead Costs by Required Lenders at the time in question by means of an
Approval Letter.
 
“ANCF Transportation Costs” means (i) the actual costs of gathering, processing
and transporting production from the Texas Project Area from the wellhead to the
point of sale, provided that all such costs are negotiated with, and paid to,
third parties in arms-length transactions on terms which are reasonable in the
area of operations for the quality and quantity of such production for the time
period negotiated, at the time such prices are agreed to, or (ii) other
transportation or marketing costs, to the extent such other transportation and
marketing costs have been approved by Required Lenders at the time in question
by means of an Approval Letter.
 
“Approval Letter” means a letter given by Administrative Agent on behalf of
Required Lenders in the form of Exhibit H.
 
“Approved Plan of Development” or “APOD” means Company’s written plan of
development with respect to budgeted capital expenditures (including maximum
annual expenditures) and other development activities with respect to the Texas
Project Area as described in Exhibit I, as amended and supplemented from time to
time with the consent of Required Lenders; provided that no such consent shall
be required for amendments, modifications or supplements to the extent, but only
to the extent, that any such amendments, modifications or supplements (a) either
(i) are administrative or ministerial in nature, or (ii) would make non-material
amendments to the timing for the completion of any such development (other than
an amendment extending the timing of the substantial completion of the APOD),
and (b) do not increase the aggregate permitted budgeted capital expenditures of
Company and its Subsidiaries under such written plan.
 
5

--------------------------------------------------------------------------------


 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
 
“Assignor” means TARH E&P Holdings, L.P., a Texas limited partnership.
 
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), manager,
and such Person’s chief financial officer or treasurer.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bank-ruptcy,” as now and hereafter in effect, or any successor statute.
 
“Beneficiary” means each Agent, each Lender, Royalty Owner and Warrant Owner.
 
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) as used in the definitions of
“Adjusted Eurodollar Rate” and “Quarterly Payment Date”, the term “Business Day”
shall mean any day which is a Business Day described in clause (i) and which is
also a day for trading by and between banks in Dollar deposits in the London
interbank market.
 
“Calculation Quarter” means the three calendar month period commencing on the
first day of March, June, September, and December of each year.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
 
“Ceiling Amount” means the aggregate amount of Revolving Indebtedness that may
be drawn or incurred by Company under the Revolving Credit Agreement in an
amount approved from time to time in sole discretion of the Required Lenders. As
of the Closing Date, the Ceiling Amount is $0.
 
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.
 
“Change of Control” means the occurrence of any of the following events:
 
6

--------------------------------------------------------------------------------


 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 50% of the outstanding common stock of the Company or
 
(b) the board of directors of the Company shall cease to consist of a majority
of Continuing Directors.
 
“Closing Date” means the date on which the first Loans are made.
 
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.
 
“Closing Date Transactions” means the consummation of the Acquisition on the
Closing Date.
 
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Security Documents as security for the Obligations.
 
“Commitment” means, as to each Lender, its obligation to make Loans to Company
pursuant to Section 2.1 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Annex A or in the Assignment Agreement pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. It is expressly understood and agreed that
Lenders have no obligation to increase the amount of the commitments set forth
on Annex A or such Assignment Agreement, as applicable, and that Lenders’
commitments to make Loans hereunder is determined by reference to such Annex A
or such Assignment Agreement, as applicable.
 
“Company” as defined in the preamble hereto.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1.
 
“Consolidated” refers to the consolidation of Company or any other Credit Party,
in accordance with GAAP, with its properly consolidated subsidiaries. References
herein to a Person’s Consolidated financial statements, financial position,
financial condition, liabilities, etc. refer to the consolidated financial
statements, financial position, financial condition, liabilities, etc. of such
Person and its properly consolidated subsidiaries.
 
“Consolidated Current Assets” as defined in Section 6.10.
 
“Consolidated Current Liabilities” as defined in Section 6.10.
 
“Consolidated Net Income” means, as to any Person or Persons for any period, the
gross revenues of such Person or Persons for such period, plus any cash
dividends or distributions actually received by such Person or Persons from any
other business entity, minus all expenses and other proper charges (including
provision for federal, state, local and foreign taxes and franchise taxes but
excluding charges for accrued unpaid dividends on preferred stock of such Person
or Persons for such period), determined on a Consolidated basis but excluding
income (or loss) for such period of any Person if such Person is not a
Subsidiary of the Company or any other Credit Party.
 
7

--------------------------------------------------------------------------------


 
“Continuing Directors” means the directors of the Company on the Closing Date,
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Company is recommended by at least 50%
of the then Continuing Directors.
 
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
“Contributing Guarantors” as defined in Section 7.2.
 
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit K delivered by a Credit Party pursuant to Section 5.14.
 
“Credit Date” means the date of a Credit Extension.
 
“Credit Extension” means the making of a Loan.
 
“Credit Party” means Company and each Subsidiary of Company.
 
“Current Financial Statements” means (a) the financial statements of Company
dated as of June 30, 2006 and (b) the pro forma balance sheet of Company as of
the Closing Date (after giving effect to the Closing Date Transactions).
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit, and any other
deposit account, as defined in the UCC.
 
“Direct Taxes” means any severance, ad valorem, or other direct taxes on
properties owned by any Credit Party or the production therefrom or the proceeds
of such production; provided that federal, state, or local income or franchise
taxes shall in no event be considered Direct Taxes.
 
“Distribution” means (i) any dividend or other distribution made by a Credit
Party on or in respect of any Capital Stock in such Credit Party, or (ii) any
payment made by a Credit Party to purchase, redeem, acquire or retire any
Capital Stock in such Credit Party.
 
8

--------------------------------------------------------------------------------


 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“EBITDA” means, for each trailing four Fiscal Quarter period, the sum of (i) the
Consolidated Net Income of Company during such period, plus (ii) all interest
paid during such period on Indebtedness (including amortization of original
issue discount and the interest component of any deferred payment obligations
and capital lease obligations) which was deducted in determining such
Consolidated Net Income, plus (iii) all provisions for federal, state, local or
foreign income or franchise taxes, if any which were deducted in determining
such Consolidated Net Income, plus (iv) all depreciation, amortization
(including amortization of good will and debt issuance costs), depletion, and
other non-cash charges (including any provision for the reduction in the
carrying value of assets recorded in accordance with GAAP and including those
resulting from the requirements of FASB 133 or 143) which were deducted in
determining such Consolidated Net Income, minus (v) all non-cash items of income
or gain (including those resulting from the requirements of FASB 133 or 143)
which were included in determining such Consolidated Net Income.
 
“Eel River Basin Test Date” means the date on which Foothills California has
successfully drilled and completed two wells on the Eel River Properties, in
each case (i) with a 90-day sustained daily production rate of at least 400 mcf
per day in the Anderson formation or with a 90-day sustained daily production
rate of at least 1,000 mcf per day in the Lower Rio Dell formation, and (ii) as
confirmed in writing by Required Lenders in their sole discretion.
 
“Eel River Properties” means the Anderson formation and the Lower Rio Dell
formation located in Humboldt County, California.
 
“Effective Rate” means, at any time of determination, the per annum rate equal
to the Adjusted Eurodollar Rate plus seven percent (7%); provided that such per
annum rate shall be automatically increased (a) by one percent (1.0%) per annum
on September 22, 2006 if the Required Equity Date has not occurred prior to such
date, (b) by an additional one percent (1.0%) per annum on October 23, 2006 if
the Required Equity Date has not occurred prior to such date, and (c) by an
additional one percent (1.0%) per annum on November 22, 2006 if the Required
Equity Date has not occurred prior to such date.
 
“Eligible Assignee” means (i) any Lender or any Affiliate of any Lender, and
(ii) any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof) or any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided, no Affiliate of
Company shall be an Eligible Assignee.
 
“Eligible Mortgaged Properties” means, collectively, those oil and gas
Properties (a) which are owned by Company or any other Credit Party and
mortgaged to Administrative Agent to secure the Obligations, (b) for which
Administrative Agent has received title opinions or other title information
concerning such interests in form, substance and authorship satisfactory to
Administrative Agent, (c) are free and clear of all Liens other than Permitted
Liens and (d) which are subject to an ORRI Conveyance.
 
9

--------------------------------------------------------------------------------


 
“Engineering Report” means the Initial Engineering Report and each engineering
report hereafter delivered by Company pursuant to Section 5.2(e), provided that
each such report hereafter delivered must (a) separately report on Proved
Producing Reserves, Proved Developed Nonproducing Reserves, Proved Undeveloped
Reserves and probable reserves and separately calculate the NPV of each such
category of Proved Reserves for Company’s interest, (b) use Agreed Pricing and a
10% discount factor (or any other pricing assumptions to which Company and
Administrative Agent may agree), (c) take into account Company’s actual
experiences with leasehold operating expenses and other costs in determining
projected leasehold operating expenses and other costs, (d) identify and take
into account any “over-produced” or “under-produced” status under gas balancing
arrangements, (e) contain information and analysis comparable in scope to that
contained in the Initial Engineering Report, and (f) otherwise be in form and
substance satisfactory to Administrative Agent.
 
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
 
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Company or any of its Subsidiaries or any of their respective properties.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, together with all rules and
regulations promulgated with respect thereto.
 
“ERISA Affiliate” means Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with Company, are treated as a single employer
under Section 414 of the Internal Revenue Code.
 
“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Credit Party
has a fixed or contingent liability.
 
“Event of Default” as defined in Section 8.1.
 
“Excepted Liens” means (i) Liens for taxes, assessments or other governmental
charges or levies not yet delinquent or which are being contested as provided in
Section 5.7 by appropriate proceedings; (ii) Liens arising in connection with
workmen’s compensation, unemployment insurance or other social security, old age
pension or public liability obligations not yet due or which are being contested
as provided in Section 5.7; (iii) Liens under operating agreements, pooling
orders and unitization agreements, and mechanics’, materialmen’s, repairmen’s or
other like Liens, with respect to obligations which are not yet due or which are
being contested as provided in Section 5.7; (iv) deposits of cash or cash
equivalents securing the performance of bids, tenders, surety and appeal bonds,
statutory or regulatory obligations, or securing letters of credit which in turn
secure such performance, in each case made in the ordinary course of business;
(v) minor defects and irregularities in title to any Property, so long as such
defects and irregularities neither (A) are Liens which secure Indebtedness or
obligations nor (B) materially impair the value of such Property or the use
thereof for the purposes for which such Property is held; (vi)  rights of
collecting banks having rights of setoff, revocation, refund or chargeback with
respect to money or instruments of any Credit Party or on deposit with or in the
possession of such banks, (vii) judgment and attachment Liens not giving rise to
an Event of Default or inchoate Liens created by or existing from any litigation
or legal proceedings that are currently being contested in good faith by
appropriate proceedings, promptly utilized and diligently conducted, and for
which adequate reserves have been made to the extent required by GAAP, and
(viii) Liens arising under the INNEX Farmout Agreement.
 
10

--------------------------------------------------------------------------------


 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“First Lien Counterparty” means each of (i) J. Aron & Company and (ii) the
Revolving Lenders (or, if applicable, their affiliates), together with their
respective successors and assigns under the First Lien Hedging Contracts.
 
“First Lien Hedging Contracts” means each of (i) that certain ISDA Master
Agreement dated as of September 8, 2006 by and between Company and J. Aron &
Company and the confirmations from time to time executed and delivered
thereunder, and (ii) the ISDA Master Agreements, in form and substance and upon
such terms as are satisfactory to Required Lenders in all respects, by and
between Company and Revolving Lenders (or, if applicable, their affiliates) and
the confirmations from time to time executed and delivered thereunder, in each
case together with all certificates, documents, instruments or agreements
executed and delivered by Company, Parent, or any other Credit Party for the
benefit of the respective First Lien Counterparty in connection therewith.
 
“First Lien Hedging Obligations” means all obligations of Company or any
Guarantor arising from time to time under the First Lien Hedging Contracts
entered into with the First Lien Counterparties.
 
“Fiscal Quarter” means a three-month period ending on the last day of March,
June, September, and December of any year.
 
“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year.
 
“Foothills California” means Foothills California, Inc., a Delaware corporation.
 
11

--------------------------------------------------------------------------------


 
“Foothills Oklahoma” means Foothills Oklahoma, Inc., a Delaware corporation.
 
“Foothills Texas” means Foothills Texas, Inc., a Delaware corporation.
 
“Funding Guarantors” as defined in Section 7.2.
 
“Funding Notice” means a notice substantially in the form of Exhibit A.
 
“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Company and its
Consolidated Subsidiaries, are applied for all periods after the date hereof in
a consistent manner. If any change in any accounting principle or practice is
required by the Financial Accounting Standards Board (or any such successor) in
order for such principle or practice to continue as a generally accepted
accounting principle or practice, all reports and financial statements required
hereunder with respect to Company or with respect to Company and its
Consolidated Subsidiaries may be prepared in accordance with such change, but
all calculations and determinations to be made hereunder may be made in
accordance with such change only after notice of such change is given to each
Lender and Required Lenders agree to such change insofar as it affects the
accounting of Company or of Company and its Consolidated Subsidiaries.
 
“Governmental Authority” means any federal, state, municipal, national, tribal,
Indian nation, or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity or officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, an Indian nation, or a foreign entity or government.
 
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
 
“Guaranteed Obligations” as defined in Section 7.1.
 
“Guarantor” means each present and future Subsidiary of Company.
 
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
 
“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.
 
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
 
12

--------------------------------------------------------------------------------


 
“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
 
“Hydrocarbons” means crude oil, natural gas or other liquid or gaseous
hydrocarbons.
 
“Indebtedness” of any Person means Liabilities in any of the following
categories:
 
(a) Liabilities for borrowed money,
 
(b) Liabilities constituting an obligation to pay the deferred purchase price of
property or services,
 
(c) Liabilities evidenced by a bond, debenture, note or similar instrument,
 
(d) Liabilities arising under Hedging Contracts,
 
(e) Liabilities constituting principal under leases capitalized in accordance
with GAAP,
 
(f) Liabilities arising under conditional sales or other title retention
agreements,
 
(g) Liabilities owing under direct or indirect guaranties of Liabilities of any
other Person (other than a Credit Party) or otherwise constituting obligations
to purchase or acquire or to otherwise protect or insure a creditor against loss
in respect of Liabilities of any such Person (such as obligations under working
capital maintenance agreements, agreements to keep well, or agreements to
purchase Liabilities, assets, goods, securities or services), but excluding
endorsements in the ordinary course of business of negotiable instruments in the
course of collection,
 
(h) Liabilities (for example, repurchase agreements, mandatorily redeemable
preferred stock and sale/leaseback agreements) consisting of an obligation to
purchase or redeem securities or other property, if such Liabilities arises out
of or in connection with the sale or issuance of the same or similar securities
or property,
 
(i) Liabilities with respect to letters of credit or applications or
reimbursement agreements therefor,
 
13

--------------------------------------------------------------------------------


 
(j) Liabilities with respect to payments received in consideration of oil, gas,
or other minerals yet to be acquired or produced at the time of payment
(including obligations under “take-or-pay” contracts to deliver gas in return
for payments already received and the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment), or
 
(k) Liabilities with respect to other obligations to deliver goods or services
in consideration of advance payments therefor;
 
provided however, that the “Indebtedness” of any Person shall not include
Liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business, unless and until such
Liabilities are outstanding more than 90 days past the incurrence thereof, or if
earlier, when due in accordance with its terms.
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable and documented fees and
disbursements of counsel for Indemnitees in connection with any investigative,
administrative or judicial proceeding commenced or threatened by any Person,
whether or not any such Indemnitee shall be designated as a party or a potential
party thereto, and any fees or expenses incurred by Indemnitees in enforcing
this indemnity), whether direct, indirect or consequential and whether based on
any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Transaction
Documents or the transactions contemplated hereby or thereby (including any
grant of Collateral or Lenders’ agreement to make Credit Extensions or the use
or intended use of the proceeds thereof, or any enforcement of any of the
Transaction Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or
any defense against allegations of misconduct by any Indemnitee); (ii) the
statements contained in any commitment letter delivered by any Indemnitee to
Company with respect to the transactions contemplated by this Agreement; or
(iii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Company or any of its Subsidiaries.
 
“Indemnitee” as defined in Section 10.3.
 
“Initial Engineering Report” means the reserve engineering report with respect
to Company’s Properties prepared as of July 1, 2006 by Cawley, Gillespie &
Associates, Inc., a copy of which has been delivered to Administrative Agent.
 
“INNEX Farmout Agreement” means that certain Farmout and Participation Agreement
dated as of January 3, 2006 between Foothills California and INNEX California,
Inc.
 
14

--------------------------------------------------------------------------------


 
“Intercreditor Agreement” means the Intercreditor and Control Agreement
substantially in the form of Exhibit K (or such other form as may be
satisfactory to Required Lenders) among Revolving Agent, Revolving Lenders,
First Lien Counterparty, Administrative Agent, Lenders, and Company, as the same
may be amended, restated or otherwise modified from time to time.
 
“Interest Expense” means, for each trailing four Fiscal Quarter period, the sum
of cash interest payments made on the Loans and cash interest payments made
under the Revolving Credit Agreement.
 
“Interest Period” means (a) the period beginning on and including the Closing
Date and ending on but not including December 26, 2006, and (b) each subsequent
three-month period from and including one Quarterly Payment Date to but not
including the next Quarterly Payment Date.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
“Investment” means, with respect to any Person, any direct or indirect advance,
loan, guarantee of Liabilities or other extension of credit or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or any
purchase or acquisition by such Person of any capital stock, bonds, notes,
debentures or other securities or evidences of Indebtedness issued by, any other
Person.
 
“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.
 
“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment
Agreement.
 
“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.
 
“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
which would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.
 
15

--------------------------------------------------------------------------------


 
“Loan” means any Loan made by a Lender to Company pursuant to Section 2.1.
 
“Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Loans of such Lender;
provided, at any time prior to the making of the initial Loans, the Loan
Exposure of any Lender shall be equal to such Lender’s Commitments.
 
“Make-Whole Amount”, as well as certain other terms used in determining the
Make-Whole Amount, have the meanings given to such terms in Section 2.12(e).
 
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
“Material Adverse Effect” means a material adverse effect on or material adverse
development with respect to (i) the business, operations, properties, assets,
financial condition or prospects of Company and its Subsidiaries taken as a
whole; (ii) the ability of any Credit Party to fully and timely perform its
Obligations; (iii) the legality, validity, binding effect or enforceability
against a Credit Party of a Transaction Document to which it is a party; or
(iv) the rights, remedies and benefits available to, or conferred upon, any
Agent, any Lender or any Secured Party under any Transaction Document.
 
“Material Contract” means (a) the Revolving Credit Agreement and all loan
documents related thereto, (b) the First Lien Hedging Contract, (c) the
Acquisition Documents, (d) the INNEX Farmout Agreement, and (e) any other any
contract or other arrangement to which Company or any of its Subsidiaries is a
party (other than the Transaction Documents) for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.
 
“Maturity Date” means the earlier of (i) September 7, 2010, and (ii) the date
that all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.
 
“Modified PDNP NPV” means, at any time in question, a percentage, selected by
Administrative Agent in its sole discretion from sixty percent (60%) to
seventy-five percent (75%) of the NPV of all Proved Developed Nonproducing
Reserves attributed to the Eligible Mortgaged Properties in the then most recent
Engineering Report, provided that (i) the capital expenditures necessary to
bring such reserves into production (as contemplated in such Engineering Report)
have actually been scheduled by Company to be made at or prior to the time
contemplated in such Engineering Report, and (ii) Company reasonably expects
that it will have funds available to make such capital expenditures.
 
“Modified PDP NPV” means, at any time in question, a percentage, selected by
Administrative Agent in its sole discretion from seventy-five percent (75%) to
one hundred percent (100%) of the NPV of all Proved Developed Producing Reserves
attributed to the Eligible Mortgaged Properties in the most recent Engineering
Report.
 
16

--------------------------------------------------------------------------------


 
“Modified Proved NPV” means, at any time in question, the sum of Modified PDP
NPV, Modified PDNP NPV, and Modified PUD NPV as each has been most recently
determined. No category of reserves other than Proved Reserves shall be taken
into account in determining Modified Proved NPV.
 
“Modified PUD NPV” means, at any time in question, a percentage, selected by
Administrative Agent in its sole discretion from fifty percent (50%) to seventy
percent (70%), of the NPV of all Proved Undeveloped Reserves attributed to the
Eligible Mortgaged Properties in the then most recent Engineering Report,
provided that (i) the capital expenditures necessary to bring such reserves into
production (as contemplated in such Engineering Report) have actually been
scheduled by Company to be made at or prior to the time contemplated in such
Engineering Report, and (ii) Company reasonably expects that it will have funds
available to make such capital expenditures.
 
“Moody’s” means Moody’s Investor Services, Inc., or its successor.
 
“Mortgage” means each deed of trust or mortgage from time to time given by
Company or any Guarantor to secure any of the Obligations hereunder or under any
of the Security Documents, as each may be amended, supplemented or otherwise
modified from time to time.
 
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
 
“Non-US Lender” as defined in Section 2.17(c).
 
“Note” means a promissory note in the form of Exhibit B evidencing one or more
Loans, as such note may be amended, supplemented or otherwise modified from time
to time.
 
“NPV” means, with respect to any Proved Reserves expected to be produced from
any undivided interests in oil and gas properties, the net present value,
discounted at 10% per annum, of the future net revenues expected to accrue to
Company’s or any of its Subsidiary’s interests in such Proved Reserves (after
deducting all existing burdens) during the remaining expected economic lives of
such Proved Reserves. Each calculation of such expected future net revenues
shall be made in accordance with the then existing standards of the Society of
Petroleum Engineers, provided that in any event (a) appropriate deductions shall
be made for severance and ad valorem taxes, and for operating (including
purchasing and injecting water), gathering, transportation and marketing costs
required for the production and sale of such reserves, (b) the pricing
assumptions and escalations used in determining the NPV for any particular
reserves shall be the Agreed Pricing (or any other pricing assumptions to which
Company and Required Lenders may agree), and (c) deductions shall be made for
capital expenditures (including plugging and abandonment costs) that are
included in the Approved Plan of Development or that have otherwise approved in
writing by Required Lenders. NPV shall be calculated hereunder in connection
with each Engineering Report, either by Company, by Administrative Agent, or by
the engineering firm who prepares such Engineering Report; in the event of any
conflict, Administrative Agent’s calculation shall be conclusive and final,
absent manifest error.
 
17

--------------------------------------------------------------------------------


 
“NYMEX Pricing” means, as of any date of determination with respect to any
month:
 
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
futures contract for the first nearby month, and
 
(ii) for natural gas, the closing settlement price for the Henry Hub Natural Gas
futures contract for the first nearby month,
 
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com, or any successor thereto (as such price may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations).
 
“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to any Agent (including any former Agent), any Lender, Warrant
Owner, Royalty Owner, or any Indemnitee under any Transaction Document, whether
for principal, interest (including interest which, but for the filing of a
petition in bankruptcy with respect to such Credit Party, would have accrued on
any Obligation, whether or not a claim is allowed against such Credit Party for
such interest in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise.
 
“Obligee Guarantor” as defined in Section 7.7.
 
“Oil and Gas Properties” means all of the following which are, at the time in
question, owned by Company or any of its Subsidiaries: oil, gas and/or mineral
leases, oil, gas or mineral properties, mineral servitudes and/or mineral rights
of any kind (including, without limitation, mineral fee interests, lease
interests, farmout interests, overriding royalty and royalty interests, net
profits interests, oil payment interests, production payment interests and other
types of mineral interests), and all oil and gas gathering, treating, storage,
processing and handling assets.
 
“Operating Expense Budget” means lease operating expenses as set forth in the
Initial Engineering Report or such other lease operating expenses as agreed to
in writing by Required Lenders after the Closing Date.
 
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Transaction Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
 
18

--------------------------------------------------------------------------------


 
“ORRI” means the overriding royalty interest in the Properties conveyed by
Company to Royalty Owner pursuant to the ORRI Conveyance.
 
“ORRI Conveyance” means, collectively, the Conveyance of Overriding Royalty
Interest executed by Company in favor of Royalty Owner on the Closing Date and
the additional conveyances, if any, executed by Company in favor of Royalty
Owner pursuant to Section 5.22, in each case, as amended or supplemented from
time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“PDP Collateral Coverage Ratio” means, as of any date of determination, the
quotient obtained by dividing the Modified PDP NPV as determined for such day in
an Engineering Report, by all Indebtedness of the Credit Parties outstanding at
the end of such day, exclusive of any Indebtedness resulting from the
application of FASB Statement 133 or 143.
 
“Permitted G&A Expense Amount” means the amount of $125,000 per calendar month;
provided that such amount shall be reduced to $62,500 for any month during which
a Default or Event of Default exists or existed.
 
“Permitted Investments” means Investments:
 
(a) in open market commercial paper, maturing within 270 days after acquisition
thereof, which is rated at least A-1 by S&P or P-1 by Moody’s.
 
(b) in marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States of America or
an instrumentality or- agency thereof and entitled to the full faith and credit
of the United States of America.
 
(c) in demand deposits, and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, with any office of
any national or state bank or trust company which is organized under the Laws of
the United States of America or any state therein, which has capital, surplus
and undivided profits of at least $500,000,000, and whose certificates of
deposit are rated at least Aa3 by Moody’s or AA- by S&P.
 
(d) in repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (b) above entered into
with any commercial bank meeting the specifications of clause (c) above.
 
(e) in money market or other mutual funds substantially all of whose assets
comprise securities of the types described in clauses (a) through (d) above.
 
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
19

--------------------------------------------------------------------------------


 
“Post-Default Rate” as defined in Section 2.8.
 
“Principal Office” means, for Administrative Agent, its “Principal Office” as
set forth on Appendix B, or such other office as such Person may from time to
time designate in writing to Company, Administrative Agent and each Lender.
 
“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing (a) the Loan Exposure of that Lender by (b) the aggregate Loan Exposure
of all Lenders.
 
“Project” means all drilling and reserve acquisition activities in or relating
to the Texas Project Area.
 
“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of a
Hedging Contract or a particular month, as applicable, from properties and
interests owned by any Credit Party which are located in or offshore of the
United States and which have attributable to them Proved Developed Producing
Reserves, as such production is projected in the most recent Engineering Report
delivered pursuant to Section 5.2(e), after deducting projected production from
any properties or interests sold or under contract for sale that had been
included in such report and after adding projected production from any
properties or interests that had not been reflected in such report but that are
reflected in a separate or supplemental reports meeting the requirements of
Section 5.2(e) and otherwise are satisfactory to Administrative Agent.
 
“Projections” as defined in Section 4.19.
 
“Properties” means, collectively, those undivided interests in oil and gas
properties and interests in other real and personal property (including, without
limitation, mineral fee interests, lease interests, farmout interests,
overriding royalty and royalty interests, net profit interests, oil payment
interests, production payment interests and other types of mineral interests)
which are, at the time in question, owned by Company or any of its Subsidiaries.
 
“Proved Collateral Coverage Ratio” means, as of any date of determination, the
quotient obtained by dividing the Modified Proved NPV as determined for such day
in an Engineering Report, by all Indebtedness of the Credit Parties outstanding
at the end of such day, exclusive of any Indebtedness resulting from the
application of FASB Statement 133 or 143.
 
“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions, “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions,
and “Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Definitions, provided that the following criteria shall
also apply to Proved Developed Producing Reserves: (a) no reserves shall be
classified as Proved Developed Producing Reserves until a minimum of forty-five
(45) days of production have occurred in at least one consecutive period of
sixty (60) days following any operation, workover or capital expenditure, and
(b) during such forty-five (45) days of production, the well relating to such
reserves must be tested a minimum of three (3) times for at least twenty-four
(24) hours of continuous duration.
 
20

--------------------------------------------------------------------------------


 
“Quarterly Payment Date” means the twenty-sixth (26th) day of each March, June,
September and December.
 
“Register” as defined in Section 2.5(b).
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“Required Equity Date” means the date on which Company receives cash proceeds
from the sale of its Capital Stock made after the Closing Date in an aggregate
amount at least equal to $5,000,000 on terms satisfactory to Required Lenders in
all respects.
 
“Required Lenders” means one or more Lenders having or holding Loan Exposure and
representing more than fifty percent (50%) of the aggregate Loan Exposure of all
Lenders.
 
“Revolving Agent” means a Revolving Lender that is satisfactory to Required
Lenders in all respects.
 
“Revolving Credit Agreement” means a credit agreement by and among, Company, the
Guarantors, Revolving Agent, and Revolving Lenders, in form and substance and
upon such terms as are satisfactory to Required Lenders in all respects, as
amended, restated or otherwise modified from time to time in accordance with
Section 6.18 hereof.
 
“Revolving Indebtedness” means all Indebtedness owing by Company to Revolving
Agent and the Revolving Lenders pursuant to the terms of the Revolving Credit
Agreement, together with all interest, fees, and other amounts payable by
Company pursuant to the terms thereof.
 
“Revolving Lenders” shall mean the lenders from time to time party to the
Revolving Credit Agreement.
 
21

--------------------------------------------------------------------------------


 
“Royalty Owner” means MTGLQ Investors, L.P., a Delaware limited partnership,
together with its successors and assigns.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, or its successor.
 
“Secured Parties” means the Persons to whom any Obligations are at any time
owed.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Security Documents” means the instruments listed in the Security Schedule and
all other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, guaranties, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore, or hereafter
delivered by any Credit Party to Administrative Agent in connection with this
Agreement or any transaction contemplated hereby to secure or guarantee the
payment of any part of the Obligations.
 
“Security Schedule” means Schedule 1.1 hereto.
 
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Company substantially in the form of Exhibit G-2.
 
“Solvent” means, with respect to any Credit Party, that as of the date of
determination both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or as contemplated with respect to any
transaction contemplated or undertaken after the Closing Date; and (c) such
Credit Party has not incurred and does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due (whether at maturity or otherwise); and (ii)
such Credit Party is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
 
22

--------------------------------------------------------------------------------


 
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled by or owned fifty percent (50%)
or more by such Person.
 
“Syndication Agent” as defined in the preamble hereto.
 
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” or “income Tax” of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its lending office) is located or in which
that Person (and/or, in the case of a Lender, its lending office) is deemed to
be doing business on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).
 
“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or (ii)
any other reportable event described in Section 4043(c) of ERISA other than a
reportable event not subject to the provision for 30-day notice to the PBGC
pursuant to a waiver by such corporation, or (b) the requirements of
Section 4043(b) of ERISA apply with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of an ERISA Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such ERISA Plan within the
following 30 days, or (c) the withdrawal of any ERISA Affiliate from an ERISA
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (d) the filing of a notice of intent to
terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (e) the institution of proceedings
to terminate any ERISA Plan by the PBGC under Section 4042 of ERISA, or (f) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
ERISA Plan.
 
“Texas Project Area” means (i) the Goose Creek Field and Goose Creek East Field
in Harris County, Texas, (ii) the Cleveland Field in Liberty County, Texas, and
(iii) the Saratoga Field in Hardin County, Texas.
 
“Transaction Document” means any of this Agreement, the Notes (if any), the
Guaranty (if any), the Security Documents, the Intercreditor Agreement, the ORRI
Conveyance, the Warrants, and all other certificates, documents, instruments or
agreements executed and delivered by a Credit Party for the benefit of any
Agent, any Lender, Royalty Owner, or Warrant Owner in connection herewith.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
23

--------------------------------------------------------------------------------


 
“Warrant Owner” means Goldman, Sachs & Co., together with its respective
successors and assigns.
 
“Warrants” means the warrants to purchase shares of Company’s Common Stock,
$0.001 par value per share issued by Company to Warrant Owner pursuant to that
certain Stock Purchase Warrant No. 158 of even date herewith, together with all
warrants issued upon transfer, exchange or in replacement thereof.
 
          1.2 Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by Company to Lenders pursuant to
Section 5.2(a), 5.2(b) and 5.2(c) shall be prepared in accordance with GAAP as
in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.2(e), if applicable).
 
           1.3 Interpretation, etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The word “or” is not
exclusive. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.
 
           1.4 Joint Preparation; Construction of Indemnities and Releases. This
Agreement and the other Transaction Documents have been reviewed and negotiated
by sophisticated parties with access to legal counsel and no rule of
construction shall apply hereto or thereto which would require or allow any
Transaction Document to be construed against any party because of its role in
drafting such Transaction Document. All indemnification and release provisions
of this Agreement shall be construed broadly (and not narrowly) in favor of the
Persons receiving indemnification or being released.
 
SECTION 2 LOANS
 
            2.1 Loans. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Loan to Company in an amount
less than or equal to such Lender’s Commitment. Subject to the terms and
conditions hereof, Company may make additional borrowings under the Commitments
after the Closing Date, pro rata from each Lender, until the entire Commitment
of each Lender has been borrowed, provided that (a) each such borrowing must
equal or exceed $1,000,000 in the aggregate and (b) no such borrowing may be
made after September 7, 2009. Any amount borrowed under this Section 2.1 and
subsequently repaid or prepaid may not be reborrowed. Subject to Sections 2.11
and 2.13, all amounts owed hereunder with respect to the Loans shall be paid in
full no later than the Maturity Date.
 
24

--------------------------------------------------------------------------------


 
           2.2 Borrowing Mechanics. Company shall deliver to Administrative
Agent a fully executed Funding Notice as of the Closing Date or five (5)
Business Days prior to any subsequent borrowing of Loans. Promptly upon receipt
by Administrative Agent of such Funding Notice, Administrative Agent shall
notify each Lender of the proposed borrowing. Each Lender shall make its Loan
available to Administrative Agent not later than 12:00 p.m. (New York City time)
on the date specified in such Funding Notice, by wire transfer of same day funds
in Dollars, at Administrative Agent’s Principal Office. Upon satisfaction or
waiver of the conditions precedent specified herein, Administrative Agent shall
make the proceeds of the Loans available to Company on such date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Loans
received by Administrative Agent from Lenders to be credited to the account of
Company at Administrative Agent’s Principal Office or to such other account as
may be designated in writing to Administrative Agent by Company; provided that
the proceeds of the Loans available to Company on the Closing Date shall be paid
to the order of Company by wire transfer of immediately available funds in the
amounts and to the accounts set out on Schedule 2.2. Such wire transfers shall
include the payment to Thompson & Knight L.L.P., Administrative Agent’s
attorneys, of their reasonable and documented attorneys’ fees, recording costs,
and other out-of-pocket transaction costs and expenses incurred on behalf of
Administrative Agent in connection with the transactions contemplated hereby.
 
2.3 Pro Rata Shares; Availability of Funds.
 
(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.
 
(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Company a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at a rate equal to the sum of the Effective Rate. If such Lender does
not pay such corresponding amount forthwith upon Administrative Agent’s demand
therefor, Administrative Agent shall promptly notify Company who shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the Effective Rate. Nothing in this Section
2.5(b) shall be deemed to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that Company may have against
any Lender as a result of any default by such Lender hereunder.
 
25

--------------------------------------------------------------------------------


 
           2.4 Use of Proceeds. Company will use the proceeds of the Loans made
on the Closing Date: (a) to acquire working interests in the Texas Project Area
from the Assignors as part of the Closing Date Transactions, (b) to fund the
Approved Plan of Development, (c) to pay closing expenses, costs and fees, and
(d) for Company’s working capital. The proceeds of the Loans made after the
Closing Date shall be applied by Company to implement the Approved Plan of
Development and to make other expenditures from time to time approved by
Required Lenders. No portion of the proceeds of any Credit Extension shall be
used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.
 
2.5 Evidence of Liabilities; Register; Lenders’ Books and Records; Notes. 
 
(a) Lenders’ Evidence of Liabilities. Each Lender shall maintain on its internal
records an account or accounts evidencing the Liabilities of Company to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or Company’s Obligations in respect of any applicable Loans; and
provided further, in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern.
 
(b) Register. Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the
Commitments and Loans of each Lender from time to time (the “Register”). The
Register shall be available for inspection by Company or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record in the Register the Commitments and the Loans,
and each repayment or prepayment in respect of the principal amount of the
Loans, and any such recordation shall be conclusive and binding on Company and
each Lender, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or Company’s Obligations in respect of any Loan. Company hereby
designates J. Aron to serve as Company’s agent solely for purposes of
maintaining the Register as provided in this Section 2.5, and Company hereby
agrees that, to the extent J. Aron serves in such capacity, J. Aron and its
officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.”
 
(c) Notes. If so requested by any Lender by written notice to Company (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Company shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Company’s receipt of such notice) a Note or Notes to evidence such Lender’s
Loans. Any such Note evidencing Loans under the Commitment or the Commitment
shall be in the form of Exhibit B.
 
26

--------------------------------------------------------------------------------


 
2.6 Interest on Loans. 
 
(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof at the Effective Rate from the date made through
repayment thereof (whether by acceleration or otherwise).
 
(b) Interest payable on all Loans shall be computed on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan shall be included, and the date of payment of such Loan shall be
excluded; provided, if a Loan is repaid on the same day on which it is made, one
day’s interest shall be paid on that Loan.
 
(c) Interest on each Loan shall be payable in arrears (i) on and to each
Quarterly Payment Date applicable to that Loan; (ii) upon any prepayment of that
Loan, whether voluntary or mandatory, to the extent accrued on the amount being
prepaid; and (iii) at maturity, including the Maturity Date.
 
(d) On each Quarterly Payment Date, Company shall pay the interest then accrued
on the Loans in full in immediately available funds.
 
2.7 [Reserved].  
 
           2.8 Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the principal amount of all Loans outstanding and, to
the extent permitted by applicable law, any interest payments on the Loans or
any fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Loans (the “Post-Default Rate”). Payment of interest at the
Post-Default Rate is not, however, a permitted alternative to timely payment,
and acceptance of interest at the Post-Default Rate shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Administrative Agent or any Lender.
 
           2.9 Fees. Pursuant to a letter agreement between Company and
Administrative Agent, Company has promised to pay to Agents certain fees in the
amounts and at the times agreed upon, and Company hereby repeats its promise to
pay such fees.
 
           2.10 ANCF Calculation. At least five (5) Business Days prior to each
Quarterly Payment Date, Company shall furnish or cause to be furnished to
Administrative Agent a schedule (reasonably supported, if requested, by
supporting documentation) as of the end of the immediately preceding Calculation
Quarter in which Company:
 
(a) calculates the cash revenues and cash receipts received by Company and its
Subsidiaries during such Calculation Quarter, determined in accordance with
clause (i) of the definition of ANCF;
 
27

--------------------------------------------------------------------------------


 
(b) calculates the cash payments made by Company and its Subsidiaries during
such Calculation Quarter for the expenses described in clauses (ii)(a) through
(ii)(h) of the definition of ANCF;
 
(c) calculates the interest in respect of the Loans that will be due on such
Quarterly Payment Date; and
 
(d) determines the resulting ANCF.
 
           2.11 ANCF Payment of Principal. On each Quarterly Payment Date,
Company will use all Adjusted Net Cash Flow, to the extent thereof, to pay (or
prepay) the principal of the Loans, without premium or penalty.
 
2.12 Voluntary Prepayments. 
 
(a) Company may, at its option, upon notice as provided below, prepay at any
time and from time to time all of the Loans, or prepay on any Quarterly Payment
Date any part of the Loans, at 100% of the principal amount so prepaid plus the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount, provided that any partial payment on the Loans must not be
less than $2,500,000 in the aggregate. Company will give each Lender written
notice of each optional prepayment under this Section 2.12 not less than 10 days
and not more than 90 days prior to the date fixed for such prepayment. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Loans to be prepaid on such date, and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of an executive officer of Company as
to the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, Company shall deliver to each Lender a certificate of an executive
officer of Company specifying the Company’s calculation of such Make-Whole
Amount as of the specified prepayment date. In the case of each partial
prepayment of the Loans, the principal amount of the Loans to be prepaid shall
be allocated among all of the Loans at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment. An illustration of the computation of the
Make-Whole Amount is reflected in Schedule 2.12.
 
(b) The provisions of Section 2.12(a) shall not apply to any scheduled principal
payment under Section 2.11 or to any principal prepayment made with Collateral
insurance proceeds pursuant to any mandatory prepayment provision hereof or any
Security Document.
 
(c) In the case of each prepayment of Loans pursuant to this Section 2.12, the
principal amount of each Loan to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless Company
shall fail to pay such principal amount when so due and payable, together with
the interest and Make-Whole Amount, if any, as aforesaid, interest on such
principal amount shall cease to accrue. 
 
28

--------------------------------------------------------------------------------


 
(d) Any principal prepaid pursuant to Section 2.12(a), (c) or (f) hereof shall
be in addition to, and not in lieu of, all payments otherwise required to be
paid under the Transaction Documents at the time of such prepayment. Any such
prepayments hereof shall be applied first, to any Make-Whole Amount payable
under Section 2.12(a), second, to accrued but unpaid interest on the Loans, and
third, to outstanding principal on the Loans until paid in full. No prepayment
on the Loans shall, until the Loans have been paid in full, have the effect of
reducing the mandatory prepayments required under Section 2.121 or Section 2.13.
 
(e) In determining any Make-Whole Amount, the following terms shall have the
following meanings:
 
“Make-Whole Amount” means, with respect to any Loan, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Interest
Payments with respect to the Called Principal of such Loan, provided that the
Make-Whole Amount shall in no event be less than zero.
 
“Called Principal” means, with respect to any Loan, the principal of such Loan
that is to be prepaid pursuant to Section 2.12(a).
 
“Discount Rate” means, as of any Settlement Date, the Adjusted Eurodollar Rate
determined by using the rate with a three month interest period available two
Business Days prior to such Settlement Date.
 
“Discounted Value” means, with respect to any Remaining Scheduled Interest
Payments related to the Called Principal of any Loan, the amount obtained by
discounting such Remaining Scheduled Interest Payments from their respective
scheduled due dates to the Settlement Date with respect to such Called
Principal, in accordance with accepted financial practice and at a discount
factor (applied on the same periodic basis as that on which interest on the
Loans is payable) equal to the Discount Rate.
 
“Remaining Scheduled Interest Payments” means, with respect to the Called
Principal of any Loan, all payments of interest that otherwise would be due
after the Settlement Date with respect to such Called Principal if no payment of
such Called Principal were made prior to September 8, 2009, provided that (i)
the applicable interest rate for all such interest payments shall be assumed to
be the Effective Rate or, if in effect at the applicable time of determination,
the Post Default Rate as of the Settlement Date and (ii) if such Settlement Date
is not a Quarterly Payment Date then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Settlement Date and required to be paid on such Settlement Date pursuant to
Section 2.12(a).
 
“Settlement Date” means, with respect to the Called Principal of any Loan, the
date on which such Called Principal is to be prepaid pursuant to
Section 2.12(a).
 
(f) The provisions of Section 2.12(a) shall not apply to any principal prepaid
from time to time with proceeds of revolving loans received by Company under the
Revolving Credit Agreement in an aggregate amount not to exceed $10,000,000;
provided that (i) such prepayments may only be made after the Eel River Basin
Test Date and before March 31, 2007 and (ii) Company may only make any such
prepayment contemporaneously with its receipt of such proceeds. 
 
29

--------------------------------------------------------------------------------


 
           2.13 Mandatory Prepayments. In the event that a Change of Control
occurs, Company shall give prompt written notice thereof to Lenders. Lenders may
at any time, during the period beginning on the date of such Change of Control
and ending sixty (60) days after such notice of such Change of Control has been
given to Lenders, demand that Company prepay the Loans in full. Any prepayment
of principal under this Section 2.13 shall be accompanied by a prepayment
premium equal to the greater of (a) the prepayment premium amount that would be
due pursuant to Section 2.12 and (b) one percent (1%) times the amount so
prepaid.
 
2.14 General Provisions Regarding Payments.
 
(a) All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at Administrative Agent’s Principal Office for the account of Lenders; funds
received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Company on the next succeeding Business Day.
 
(b) All payments in respect of the principal amount of any Loan shall include
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest before application to principal.
 
(c) Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including, without
limitation, all fees payable with respect thereto, to the extent received by
Administrative Agent.
 
(d) Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest or fees hereunder.
 
(e) Company hereby authorizes Administrative Agent to charge Company’s accounts
with Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).
 
(f) Administrative Agent shall deem any payment by or on behalf of Company
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) on the due date therefore to be a non-conforming payment. Any such payment
shall not be deemed to have been received by Administrative Agent until the
later of (i) the time such funds become available funds, and (ii) the applicable
next Business Day after such funds become available if not available during the
preceding Business Day. Administrative Agent shall give prompt telephonic notice
to Company and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.8 from the date such amount was due
and payable until the date such amount is paid in full.
 
30

--------------------------------------------------------------------------------


 
           2.15 Ratable Sharing. As used in this section, “Obligation Category”
means the following groups of Obligations: (a) payments due and owing to Lenders
under Sections 5.9, 10.2 or 10.3 hereof or under any similar sections of any
other Transaction Documents, (b) interest due and payable in respect of the
Loans and payment due and owing to Lenders under Section 2.9, and (c) the
outstanding principal amount of the Loans. Lenders hereby agree among themselves
that if any of them shall, whether by voluntary payment, through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Transaction Documents or otherwise, or as
adequate protection of a deposit treated as cash collateral under the Bankruptcy
Code, receive payment or reduction of a proportion of any Obligations in an
Obligation Category that are then due and owing to such Lender hereunder or
under the other Transaction Documents which is greater than the proportion
received by any other Lender in respect of the Obligations in such Obligation
Category that are then due and owing to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Obligations in
such Obligation Category then due and owing to the other Lenders so that all
such recoveries of Obligations in any Obligation Category shall be shared by all
Lenders in proportion to the aggregate Obligations in such Obligation Category
that are then due and owing to all of them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.
 
2.16 Increased Costs; Capital Adequacy. 
 
(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.18 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Transaction Documents or any of its obligations hereunder or thereunder or
any payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender; or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Company shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Company
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.16, which statement shall be conclusive and binding
upon all parties hereto absent manifest error.
 
31

--------------------------------------------------------------------------------


 
(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Commitment, or participations therein or other
obligations hereunder with respect to the Loans to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five Business
Days after receipt by Company from such Lender of the statement referred to in
the next sentence, Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to Company (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.16(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
 
32

--------------------------------------------------------------------------------


 
2.17 Taxes; Withholding, etc. 
 
(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Transaction Documents shall (except to the extent
required by law or permitted by the last sentence of Section 2.17(c)) be paid
free and clear of, and without any deduction or withholding on account of, any
Tax (other than a Tax on the overall net income of any Lender) imposed, levied,
collected, withheld or assessed by or within the United States of America or any
political subdivision in or of the United States of America or any other
jurisdiction from or to which a payment is made by or on behalf of any Credit
Party or by any federation or organization of which the United States of America
or any such jurisdiction is a member at the time of payment.
 
(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender under
any of the Transaction Documents: (i) Company shall notify Administrative Agent
of any such requirement or any change in any such requirement as soon as Company
becomes aware of it; (ii) Company shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) the sum payable by
such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, Administrative Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within thirty (30) days after paying any sum from
which it is required by law to make any deduction or withholding, and within
thirty (30) days after the due date of payment of any Tax which it is required
by clause (ii) above to pay, Company shall deliver to Administrative Agent
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority; provided, no such additional amount shall be required to be
paid to any Lender under clause (iii) above except to the extent that any change
after the date hereof (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or after the effective date of the Assignment
Agreement pursuant to which such Lender became a Lender (in the case of each
other Lender) in any such requirement for a deduction, withholding or payment as
is mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof or at the date of
such Assignment Agreement, as the case may be, in respect of payments to such
Lender.
 
(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Company, on or prior
to the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Company or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Company to establish that such Lender is not subject
to deduction or withholding of United States federal income tax with respect to
any payments to such Lender of principal, interest, fees or other amounts
payable under any of the Transaction Documents, or (ii) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code and cannot deliver either Internal Revenue Service Form W-8BEN or W-8ECI
pursuant to clause (i) above, a Certificate re Non-Bank Status together with two
original copies of Internal Revenue Service Form W-8 (or any successor form),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Company to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Transaction Documents. Each
Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.17(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Company two new
original copies of Internal Revenue Service Form W-8BEN or W-8ECI, or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8, as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Company to confirm or establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Transaction
Documents, or notify Administrative Agent and Company of its inability to
deliver any such forms, certificates or other evidence. Company shall not be
required to pay any additional amount to any Non-US Lender under
Section 2.17(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the second sentence of this
Section 2.17(c), or (2) to notify Administrative Agent and Company of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.17(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.17(c) shall relieve Company of its
obligation to pay any additional amounts pursuant to Section 2.17(b)(iii) in the
event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to withholding as
described herein.
 
33

--------------------------------------------------------------------------------


 
           2.18 Measures to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become entitled to receive payments
under Section 2.16 or 2.17, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, fund or maintain its Credit
Extensions through another office of such Lender, or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause the additional amounts which would otherwise be
required to be paid to such Lender pursuant to Section 2.16 or 2.17 would be
materially reduced and if, as determined by such Lender in its sole discretion,
the making, issuing, funding or maintaining of such Commitments or Loans through
such other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Commitments or Loans or the interests
of such Lender; provided, such Lender will not be obligated to utilize such
other office pursuant to this Section 2.18 unless Company agrees to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described in clause (a) above. A certificate as to the amount of any
such expenses payable by Company pursuant to this Section 2.18 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Company (with a copy to Administrative Agent) shall be conclusive absent
manifest error.
 
34

--------------------------------------------------------------------------------


 
SECTION 3 CONDITIONS PRECEDENT
 
           3.1 Closing Date. The obligation of any Lender to make a Credit
Extension on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Closing Date:
 
(a) Transaction Documents. Administrative Agent shall have received counterparts
of each Transaction Document originally executed and delivered by each
applicable Credit Party and in such numbers as Administrative Agent or its
counsel may reasonably request.
 
(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) copies of each Organizational Document delivered by each Credit
Party, as applicable, and, to the extent applicable, certified as of a recent
date by the appropriate governmental official; (ii) signature and incumbency
certificates of the officers of such Person executing the Transaction Documents
to which it is a party; (iii) resolutions of the Board of Directors or similar
governing body of each Credit Party approving and authorizing the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party or by which it or its assets may be bound as of the
Closing Date, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
(iv) a good standing certificate from the applicable Governmental Authority of
each Credit Party’s jurisdiction of incorporation, organization or formation and
in each jurisdiction in which it owns real property Collateral, each dated a
recent date prior to the Closing Date; and (v) such other documents as
Administrative Agent may reasonably request.
 
(c) Organizational and Capital Structure. The organizational structure and
capital structure of Company and its Subsidiaries shall be as set forth on
Schedule 3.1.
 
(d) Application of Loan Proceeds. On the Closing Date, Company shall have
arranged for appropriate portions of the Loans then to be funded to be paid
directly to the Persons who are to receive the Loan proceeds described in clause
(a) of Section 2.4.
 
(e) Initial Hedging Contracts. On or prior to the Closing Date, Company shall,
on terms satisfactory to Administrative Agent and Syndication Agent, have
entered into Hedging Contracts with a counterparty who is rated (or whose credit
support provider is rated) at least A by S&P or A2 by Moody’s as specified
below:
 
35

--------------------------------------------------------------------------------


 
Hedging Contracts under which Company will receive, for notional barrels of West
Texas Intermediate light sweet crude oil in at least the number of barrels
specified in the following table, a swap price of at least the amount specified
below:


Year
 
Barrels per year
   
Minimum Price
2006
 
50,000
   
$67.50
2007
 
135,000
   
$70.00
2008
 
120,000
   
$70.00
2009
 
105,000
   
$67.50
2010
 
70,000
   
$65.00



(f) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Transaction Documents and each of the foregoing shall be in
full force and effect and in form and substance reasonably satisfactory to
Syndication Agent and Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Transaction Documents or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.
 
(g) Acceptable Priority on Oil and Gas Properties. In order to create in favor
of Administrative Agent, for the benefit of Secured Parties, a valid and
(subject to any filing or recording referred to herein) perfected Acceptable
Priority Lien on such Oil and Gas Properties as Administrative Agent might
request, Administrative Agent shall have received from Company:
 
(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering such Properties;
and
 
(ii) an amount necessary to cover all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages for such Properties in the appropriate real estate records.
 
(h) Personal Property Collateral. In order to create in favor of Administrative
Agent, for the benefit of Secured Parties, a valid and (subject to any filing or
recording referred to herein) perfected Acceptable Priority security interest in
all personal property of the Credit Parties subject to Article 9 of the UCC,
Administrative Agent shall have received from Company evidence that each Credit
Party shall have taken or caused to be taken any action, executed and delivered
or caused to be executed and delivered any agreement, document and instrument
and made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by Administrative Agent.
 
36

--------------------------------------------------------------------------------


 
(i) Environmental Reports. Syndication Agent and Administrative Agent shall have
received reports and other information, in form, scope and substance reasonably
satisfactory to Syndication Agent and Administrative Agent, regarding
environmental matters relating to Company’s material real property assets, which
reports shall include a Phase I environmental assessment dated August 1, 2006
prepared by Pilko & Associates, L.P.
 
(j) Financial Statements; Projections; Approved Plan of Development. Lenders
shall have received from Company (i) the Current Financial Statements, which
shall be in form and substance reasonably satisfactory to Administrative Agent
and Syndication Agent, (ii) the Projections, and (iii) the Approved Plan of
Development, in form and substance reasonably satisfactory to Administrative
Agent and Syndication Agent.
 
(k) Evidence of Insurance. Syndication Agent and Administrative Agent shall have
received a certificate from Company’s insurance broker or other evidence
reasonably satisfactory to them that all insurance required to be maintained
pursuant to Section 5.8 is in full force and effect and that Administrative
Agent have been named as additional insured and loss payee thereunder as its
interests may appear and to the extent required under Section 5.8.
 
(l) Opinions of Counsel to Credit Parties. Syndication Agent and Administrative
Agent shall have received originally executed copies of (i) the favorable
written opinions of McGuireWoods LLP, McGinnis, Lochridge & Kilgore, LLP, and
Kummer Kaempfer Bonner Renshaw & Farrario, each opining as to such other matters
as Administrative Agent or Syndication Agent may reasonably request, dated as of
the Closing Date and otherwise in form and substance reasonably satisfactory to
Administrative Agent and Syndication Agent (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders).
 
(m) Fees. Company shall have paid to Syndication Agent and Administrative Agent
the fees payable on the Closing Date that are referred to in Section 2.9.
 
(n) Solvency Certificate. On the Closing Date, Syndication Agent and
Administrative Agent shall have received a Solvency Certificate from Company
dated the Closing Date and addressed to Syndication Agent, Administrative Agent
and Lenders, and in the form of Exhibit G-2 appropriately completed, with
appropriate attachments and demonstrating that after giving effect to the
consummation of this Agreement and the Acquisition, Company and its Subsidiaries
(other than Foothills Oklahoma) are Solvent.
 
(o) Closing Date Certificate. Company shall have delivered to Syndication Agent
and Administrative Agent an originally executed Closing Date Certificate,
together with all attachments thereto.
 
(p) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of Administrative Agent and Syndication Agent, singly
or in the aggregate, materially impairs the financing hereunder or any of the
other transactions contemplated by the Transaction Documents, or that could have
a Material Adverse Effect.
 
37

--------------------------------------------------------------------------------


 
(q) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent or Syndication Agent and its counsel shall be reasonably
satisfactory in form and substance to Administrative Agent and Syndication Agent
and such counsel, and Administrative Agent, Syndication Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent or Syndication Agent may reasonably request.
Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Transaction Document and each other document
required to be approved by any Agent, Required Lenders or Lenders, as applicable
on the Closing Date.
 
(r) Reserved.
 
(s) Closing Date Transactions. Administrative Agent shall have received (i) a
certificate of an Authorized Officer of Company certifying that Company is
concurrently consummating the Closing Date Transactions (with all of the
material conditions precedent thereto having been satisfied in all material
respects by the parties thereto) and acquiring all of the Oil and Gas Properties
contemplated thereby; (ii) copies of the assignments, deeds and leases for all
of such Oil and Gas Properties; and (iii) such other related documents and
information as Administrative Agent shall have reasonably requested. Company
hereby acknowledges and agrees that (i) the consummation of the transactions
contemplated under this Agreement and the Closing Date Transactions, including
the making of the Loans, are intended to be simultaneous for all intents and
purposes, and (ii) each Company shall be deemed to have executed and delivered
each Credit Document as set forth in this Section 3.1, including each Security
Document, immediately prior to or simultaneously with the making of the Loans
hereunder.
 
(t) Equity Contributions. Since August 24, 2006, Company shall have received at
least the amount of $22,500,000 from the issuance and sale of new Capital Stock
on terms and conditions satisfactory to Administrative Agent in all respects.
 
(u) Due Diligence. Administrative Agent and Lenders shall have completed
satisfactory due diligence review of the assets, liabilities, business,
operations and condition (financial or otherwise) of Company and its
Subsidiaries, including, a review of their Oil and Gas Properties and all legal,
financial, accounting, governmental, environmental, tax and regulatory matters,
and fiduciary aspects of the proposed financing.
 
(v) Reserved.
 
(w) Acquisition Documents. Each of the representations and warranties made by
any party in the Acquisition Documents shall be true and correct in all material
respects; and none of such parties shall have failed to perform any obligation
or covenant required by the Acquisition Documents to be performed or complied
with by it on or before the Closing Date. Simultaneously with making of the
Loans on the Closing Date, all transactions under the Acquisition Documents
shall have been consummated in compliance with the terms and conditions thereof
and all conditions precedent to such consummation shall be fully satisfied.
 
38

--------------------------------------------------------------------------------


 
(x) Other Documentation. Administrative Agent shall have received all documents
and instruments which Administrative Agent has then reasonably requested, in
addition to those described in this Section 3.1. All such additional documents
and instruments shall be reasonably satisfactory to Administrative Agent in
form, substance and date.
 
3.2 Conditions to Each Credit Extension.
 
(a) Conditions Precedent. The obligation of each Lender to make any Loan, on any
Credit Date, including the Closing Date, are subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:
 
(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice;
 
(ii) as of such Credit Date, the representations and warranties contained herein
and in the other Transaction Documents shall be true and correct in all respects
on and as of that Credit Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all respects on and as of such earlier date;
and
 
(iii) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.
 
Any Agent or Required Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Required
Lender such request is warranted under the circumstances.
 
(b) Funding Notices. Any Funding Notice shall be executed by an Authorized
Officer in a writing delivered to Administrative Agent. In lieu of delivering a
Funding Notice, Company may give Administrative Agent telephonic notice by the
required time of any proposed borrowing, conversion/continuation; provided each
such notice shall be promptly confirmed in writing by delivery of the applicable
Funding Notice to Administrative Agent on or before the applicable date of
borrowing. Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Company or for
otherwise acting in good faith.
 
SECTION 4 REPRESENTATIONS AND WARRANTIES
 
In order to induce Lenders to enter into this Agreement and to make each Credit
Extension to be made thereby, each Credit Party represents and warrants to each
Agent, Royalty Owner, Warrant Owner and each Lender, on the Closing Date (both
immediately prior to and immediately after giving effect to the Closing Date
Transactions) and on each Credit Date, that the following statements are true
and correct:
 
39

--------------------------------------------------------------------------------


 
4.1 No Default. No event has occurred and is continuing which constitutes a
Default.
 
           4.2 Organization and Good Standing. Each Credit Party is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. Each
Credit Party is duly qualified, in good standing, and authorized to do business
in all other jurisdictions within the United States wherein the character of the
properties owned or held by it or the nature of the business transacted by it
makes such qualification necessary. No Credit Party owns or holds any properties
or transacts any business in any jurisdiction outside the United States.
 
           4.3 Authorization. Each Credit Party has duly taken all action
necessary to authorize the execution and delivery by it of the Transaction
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder. Company is duly authorized to borrow funds hereunder.
 
           4.4 No Conflicts or Consents. The execution and delivery by the
various Credit Parties of the Transaction Documents to which each is a party,
the performance by each of its obligations under such Transaction Documents, and
the consummation of the transactions contemplated by the various Transaction
Documents, do not and will not (a) conflict with any provision of (i) any Law,
(ii) the Organizational Documents of any Credit Party, or (iii) any agreement,
judgment, license, order or permit applicable to or binding upon any Credit
Party, (b) result in the acceleration of any Indebtedness owed by any Credit
Party, or (c) result in or require the creation of any Lien upon any assets or
properties of any Credit Party except as expressly contemplated in the
Transaction Documents. Except as expressly contemplated in the Transaction
Documents no consent, approval, authorization or order of, and no notice to or
filing with, any Governmental Authority or third party is required in connection
with the execution, delivery or performance by any Credit Party of any
Transaction Document or any Acquisition Document or to consummate any
transactions contemplated hereby and thereby.
 
           4.5 Enforceable Obligations. This Agreement is, and the other
Transaction Documents when duly executed and delivered will be, legal, valid and
binding obligations of each Credit Party which is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights and by general principles of
equity.
 
      4.6 Current Financial Statements. Company has heretofore delivered to each
Lender true, correct and complete copies of the Current Financial Statements.
The Current Financial Statements fairly present Company’s Consolidated financial
position at the date thereof in all material respects. Since the date of the
Current Financial Statements no Material Adverse Effect has occurred. The
Current Financial Statements were prepared in accordance with GAAP.
 
40

--------------------------------------------------------------------------------


 
           4.7 Other Obligations and Restrictions. As of the date hereof, no
Credit Party has any outstanding Liabilities of any kind (including obligations
under farm-in agreements, other obligations to make capital expenditures,
contingent obligations, tax assessments, and unusual forward or long-term
commitments) which is, in the aggregate, material to Company or material with
respect to Company’s Consolidated financial condition and not shown in the
Current Financial Statements or disclosed in Schedule 4.7. All obligations of
any Credit Party to make capital expenditures to drill or otherwise develop any
oil, gas or mineral properties are specified in Schedule 4.7 (by well or
project, describing the dollar amount of each such obligation) or in the APOD.
Except as shown in the Current Financial Statements or disclosed in
Schedule 4.7, no Credit Party is subject to or restricted by any franchise,
contract, deed, charter restriction, or other instrument or restriction which is
materially likely to cause a Material Adverse Effect.
 
           4.8 Full Disclosure. As of the date of delivery, no certificate,
statement or other information delivered herewith or heretofore by any Credit
Party to any Lender in connection with the negotiation of this Agreement or in
connection with any transaction contemplated hereby contains any untrue
statement of a material fact or omits to state any material fact known to any
Credit Party (other than industry-wide risks normally associated with the types
of businesses conducted by the Credit Parties) necessary to make the statements
contained herein or therein not misleading as of the date made or deemed made.
There is no fact known to any Credit Party (other than industry-wide risks
normally associated with the types of businesses conducted by the Credit
Parties) that has not been disclosed to each Lender in writing which is
materially likely to cause a Material Adverse Effect. There are no statements or
conclusions in any Engineering Report which are based upon or include misleading
information or fail to take into account material information regarding the
matters reported therein, it being understood that each Engineering Report is
necessarily based upon professional opinions, estimates and projections and that
Company does not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate. Company has heretofore delivered to each
Lender true, correct and complete copies of the Initial Engineering Report.
 
           4.9 Litigation. Except as disclosed in the Current Financial
Statements or in Schedule 4.9: (a) there are no actions, suits or legal,
equitable, arbitrative or administrative proceedings pending, or to the
knowledge of any Credit Party threatened, against any Credit Party before any
Governmental Authority (i) which could cause a Material Adverse Effect or (ii)
purport to affect or pertain to this Agreement or any other Transaction
Document, or any of the transactions contemplated hereby or purport to affect or
pertain to the Acquisition or any Acquisition Document, and (b) there are no
outstanding judgments, injunctions, writs, rulings or orders by any such
Governmental Authority against any Credit Party or any Credit party’s partners,
directors or officers which could cause a Material Adverse Effect.
 
           4.10 Labor Disputes and Acts of God. Except as disclosed in Schedule
4.10, neither the business nor the properties of any Credit Party has been
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought; storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance), which could cause
a Material Adverse Effect.
 
           4.11 ERISA Plans and Liabilities. All currently existing ERISA Plans
are listed in Schedule 4.11. Except as disclosed in the Current Financial
Statements or in Schedule 4.11, no Termination Event has occurred or is
reasonably expected to occur with respect to any ERISA Plan and all ERISA
Affiliates are in compliance with ERISA and other applicable Laws in all
material respects. No ERISA Affiliate is required to contribute to, or has any
other absolute or contingent liability in respect of, any “multiemployer plan”
as defined in Section 4001 of ERISA. Except as set forth in Schedule 4.11:
(a) no “accumulated funding deficiency” (as defined in Section 412(a) of the
Internal Revenue Code) exists with respect to any ERISA Plan, whether or not
waived by the Secretary of the Treasury or his delegate, and (b) the current
value of each ERISA Plan’s benefits does not exceed the current value of such
ERISA Plan’s assets available for the payment of such benefits by more than
$500,000.
 
41

--------------------------------------------------------------------------------


 
           4.12 Environmental and Other Laws. Except as disclosed in
Schedule 4.12: (a) Credit Parties are conducting their businesses in material
compliance with all applicable Laws, including Environmental Laws, and have and
are in compliance with all licenses and permits required under any such Laws;
(b) none of the operations or properties of any Credit Party is the subject of
federal, state or local investigation evaluating whether any material remedial
action is needed to respond to a release of any Hazardous Materials into the
environment or to the improper storage or disposal (including storage or
disposal at offsite locations) of any Hazardous Materials; (c) no Credit Party
(and to the best knowledge of Company, no other Person) has filed any notice
under any Law indicating that any Credit Party is responsible for the improper
release into the environment, or the improper storage or disposal, of any
material amount of any Hazardous Materials or that any Hazardous Materials have
been improperly released, or are improperly stored or disposed of, upon any
property of any Credit Party; (d) no Credit Party has transported or arranged
for the transportation of any Hazardous Material to any location which is
(i) listed on the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, listed for
possible inclusion on such National Priorities List by the Environmental
Protection Agency in its Comprehensive Environmental Response, Compensation and
Liability Information System List, or listed on any similar state list or (ii)
the subject of federal, state or local enforcement actions or other
investigations which may lead to claims against any Credit Party for clean-up
costs, remedial work, damages to natural resources or for personal injury claims
(whether under Environmental Laws or otherwise); and (e) no Credit Party
otherwise has any known material contingent liability under any Environmental
Laws or in connection with the release into the environment, or the storage or
disposal, of any Hazardous Materials. Each Credit Party undertook, at the time
of its acquisition of each of its material properties, all appropriate inquiry
into the previous ownership and uses of the Property and any potential
environmental liabilities associated therewith. Each Credit Party’s liability
for future plugging and abandonment costs is properly reflected in the Current
Financial Statements or in the most recently delivered financial statements
pursuant to Section 5.2(b).
 
           4.13 Names and Places of Business. No Credit Party has, during the
preceding five years, had, been known by, or used any other trade or fictitious
name, except as disclosed in Schedule 4.13. Except as otherwise indicated in
Schedule 4.13, the chief executive office and principal place of business of
each Credit Party are (and for the preceding five years have been) located at
the address of Company set out in Appendix B. Except as indicated in
Schedule 4.13, no Credit Party has any other office or place of business.
Company has obtained from the Assignors a complete list of all prior names and
places of organization or residence during the preceding five years.
 
42

--------------------------------------------------------------------------------


 
           4.14 Subsidiaries. Schedule 4.14 correctly sets forth the ownership
interest of Company and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date both before and after giving effect to the
transactions contemplated herein. Company owns, directly or indirectly, the
Capital Stock in each of its Subsidiaries which is indicated in Schedule 4.14
and Company has no other Subsidiary or owns no other Capital Stock in any
corporation or other Person. Except as set forth in Schedule 4.14, there is no
existing option, warrant, call, right, commitment or other agreement to which
Company or any of its Subsidiaries is a party requiring, and there is no Capital
Stock of Company or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by Company or any of its Subsidiaries of
any other Capital Stock of Company or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, any Capital Stock of Company or any of its
Subsidiaries.
 
           4.15 Licenses. Each Credit Party possesses all licenses, permits,
franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) which are
necessary to carry out its business as presently conducted and as presently
proposed to be conducted hereafter, and no Credit Party is in violation in any
material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property.
 
           4.16 Government Regulation. Neither Company nor any other Credit
Party owing Obligations is subject to regulation under the Federal Power Act,
the Investment Company Act of 1940 (as any of the preceding acts have been
amended) or any other Law which regulates the incurring by such Person of
Indebtedness, including Laws relating to common contract carriers or the sale of
electricity, gas, steam, water or other public utility services.
 
           4.17 Solvency. Upon giving effect to the issuance of the Notes and
the making of the Loans, the execution of this Agreement, the other Transaction
Documents, and the Acquisition Documents by Company and each applicable Credit
Party and the consummation of the transactions contemplated hereby and thereby,
Company and each other Credit Party (other than Foothills Oklahoma) will be
Solvent.
 
           4.18 Taxes. Each Credit Party has filed all United States Federal
income tax returns and all other material tax returns that are required to be
filed by it and have paid all taxes due pursuant to such returns or pursuant to
any assessment received by any Credit Party and all other penalties or charges,
other than those being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP. The
charges, accruals and revenues on the books of each Credit Party in respect of
taxes and other governmental charges are, in the opinion of Company, adequate.
No Credit Party has not given or been requested to give a waiver of the statute
of limitations relating to the payment of any federal or other taxes, except as
listed in Schedule 4.18.
 
           4.19 Projections. On and as of the Closing Date, the Projections of
Company and its Subsidiaries for the period Fiscal Year 2006 through and
including Fiscal Year 2014 (the “Projections”) are based on good faith estimates
and assumptions made by the management of Company; provided, the Projections are
not to be viewed as facts and that actual results during the period or periods
covered by the Projections may differ from such Projections and that the
differences may be material; provided further, as of the Closing Date,
management of Company believed that the Projections were reasonable and
attainable.
 
43

--------------------------------------------------------------------------------


 
           4.20 No Distributions. Since December 31, 2005, neither Company nor
any of its Subsidiaries has directly or indirectly declared, ordered, paid or
made, or set apart any sum or property for, any Distribution or agreed to do so
except as permitted pursuant to Section 6.6 or as disclosed in Schedule 4.20
attached hereto.
 
           4.21 Title to Properties. Each of Company and its Subsidiaries has
(i) good and defensible title to (in the case of fee interests in real property
and leasehold interests in Oil and Gas Properties), (ii) valid leasehold
interests in (in the case of leasehold interests in other real or personal
property), and (iii) good title to (in the case of all other personal property),
all of their respective properties and assets purported to be subject to the
Mortgages and in the most recent financial statements delivered pursuant to
Section 5.2, in each case except for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under Section 6.5. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens. The ORRI will be conveyed to
Royalty Owner by Company, free and clear of any Lien. No Credit Party has
granted control over any Deposit Accounts to any Person, other than pursuant to
the Revolving Credit Agreement or the First Lien Hedging Contracts,
Administrative Agent and the bank with which any Deposit Account is maintained.
No Credit Party has any “securities accounts” as defined and described in the
UCC.
 
           4.22 No Defaults. Neither Company nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect. Schedule 4.22 contains a true, correct and
complete list of all the Material Contracts (other than oil and gas leases) in
effect on the Closing Date, and except as described thereon, all such Material
Contracts (other than oil and gas leases) are in full force and effect and no
defaults currently exist thereunder.
 
           4.23 Margin Stock. Neither Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans made to such Credit Party will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of
such Board of Governors.
 
           4.24 Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the actions contemplated hereby, other
than the fees identified in Schedule 4.24 attached hereto.
 
           4.25 Leases and Contracts; Performance of Obligations. The leases,
deeds, and other agreements forming a part of the Oil and Gas Properties of the
Credit Parties to which Proved Reserves are attributed in the Initial
Engineering Report and each subsequent Engineering Report are in full force and
effect. All rents, royalties and other payments due and payable under such
leases, deeds, and other agreements have been properly and timely paid other
than to the extent such could not reasonably be expected to cause the loss or
forfeiture of any such Proved Reserves. No Credit Party is in default with
respect to its obligations (and no Credit Party is aware of any default by any
third party with respect to such third party’s obligations) under any such
leases, deeds, and other agreements, or under any Permitted Liens, or otherwise
attendant to the ownership or operation of any part of the Oil and Gas
Properties, where such default could adversely affect the ownership or operation
of any Oil and Gas Properties to which any such Proved Reserves are attributed.
No Credit Party is currently accounting for any royalties, or overriding
royalties or other payments out of production, on a basis (other than delivery
in kind) less favorable to such Credit Party than proceeds received by such
Credit Party (calculated at the well) from sale of production, and no Credit
Party has any liability (or alleged liability) to account for the same on any
such less favorable basis.
 
44

--------------------------------------------------------------------------------


 
           4.26  Marketing Arrangements. Except as set forth in Schedule 4.26,
no Oil and Gas Property is subject to any contractual or other arrangement
(i) whereby payment for production is or can be deferred for a substantial
period after the month in which such production is delivered (in the case of
oil, not in excess of 60 days, and in the case of gas, not in excess of 90 days)
or (ii) whereby payments are made to a Credit Party other than by checks,
drafts, wire transfer advises or other similar writings, instruments or
communications for the immediate payment of money. Except for production sales
contracts, processing agreements, transportation agreements and other agreements
relating to the marketing of production that are listed in Schedule 4.26 in
connection with the Oil and Gas Properties to which such contract or agreement
relates: (i) no Oil and Gas Property is subject to any contractual or other
arrangement for the sale, processing or transportation of production (or
otherwise related to the marketing of production) which cannot be canceled on
120 days’ (or less) notice and (ii) all contractual or other arrangements for
the sale, processing or transportation of production (or otherwise related to
the marketing of production) are bona fide arm’s length transactions made on the
best terms reasonably available with third parties not affiliated with Credit
Parties. Each Credit Party is presently receiving a price for all production
from (or attributable to) each Oil and Gas Property covered by a production
sales contract or marketing contract listed in Schedule 4.26 that is computed in
accordance with the terms of such contract, and no Credit Party is having
deliveries of production from such Oil and Gas Property curtailed by any
purchaser or transporter of production substantially below such property’s
delivery capacity, except for curtailments caused (a) by an act or event of
force majeure not reasonably within the control of and not caused by the fault
or negligence of a Credit Party and which by the exercise of reasonable
diligence such Credit Party is unable to prevent or overcome, and (b) by routine
maintenance requirements in the ordinary course of business.
 
           4.27 Right to Receive Payment for Future Production. Except as set
forth in Schedule 4.27, no Credit Party, nor any Credit Party’s predecessors in
title, has received prepayments (including payments for gas not taken pursuant
to “take or pay” or other similar arrangements) for any oil, gas or other
hydrocarbons produced or to be produced from any Oil and Gas Properties after
the date hereof. Except as set forth in Schedule 4.27, no Oil and Gas Property
is subject to any “take or pay”, gas imbalances or other similar arrangement
(i) which can be satisfied in whole or in part by the production or
transportation of gas from other properties or (ii) as a result of which
production from any Oil and Gas Property may be required to be delivered to one
or more third parties without payment (or without full payment) therefor as a
result of payments made, or other actions taken, with respect to other
properties. Except as set forth in Schedule 4.27, there is no Oil and Gas
Property with respect to which any Credit Party, or any Credit Party’s
predecessors in title, has, prior to the date hereof, taken more
(“overproduced”), or less (“underproduced”), gas from the lands covered thereby
(or pooled or unitized therewith) than its ownership interest in such Oil and
Gas Property would entitle it to take; and Schedule 4.27 accurately reflects,
for each well or unit with respect to which such an imbalance is shown thereon
to exist, (i) whether such Credit Party is overproduced or underproduced and
(ii) the volumes (in cubic feet or British thermal units) of such overproduction
or underproduction and the effective date of such information. No Oil and Gas
Property is subject at the present time to any regulatory refund obligation and,
to the best of Credit Party’s knowledge, no facts exist which might cause the
same to be imposed.
 
45

--------------------------------------------------------------------------------


 
           4.28 Operation of Oil and Gas Properties. The Oil and Gas Properties
(and all properties unitized therewith) are being (and, to the extent the same
could adversely affect the ownership or operation of the Oil and Gas Properties
after the date hereof, have in the past been) maintained, operated and developed
in a good and workmanlike manner, in accordance with prudent industry standards
and in conformity with all applicable Laws and in conformity with all oil, gas
or other mineral leases and other contracts and agreements forming a part of the
Oil and Gas Property and in conformity with the Permitted Liens. No Oil and Gas
Property is subject to having allowable production after the date hereof reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) prior to the date hereof and none of the wells located
on the Oil and Gas Properties (or properties unitized therewith) are or will be
deviated from the vertical more than the maximum permitted by applicable laws,
regulations, rules and orders, and such wells are bottomed under and producing
from, with the well bores wholly within, the Oil and Gas Properties (or, in the
case of wells located on properties unitized therewith, such unitized
properties). Each Credit Party has all governmental licenses and permits
necessary or appropriate to own and operate its Oil and Gas Property, and no
Credit Party has received notice of any violations in respect of any such
licenses or permits.
 
           4.29 Ad Valorem and Severance Taxes; Litigation. Each Credit Party
has paid and discharged all ad valorem taxes assessed against its Oil and Gas
Property or any part thereof and all production, severance and other taxes
assessed against, or measured by, the production or the value, or proceeds, of
the production therefrom. There are no suits, actions, claims, investigations,
inquiries, proceedings or demands pending (or, to any Credit Party’s knowledge,
threatened) which might affect the Oil and Gas Property, including any which
challenge or otherwise pertain to any Credit Party’s title to any Oil and Gas
Property or rights to produce and sell oil and gas therefrom.
 
           4.30 Acquisition Closing. After giving effect to each of the
transactions under the Acquisition Documents, all representations and warranties
made by any Credit Party in any Transaction Document will be true and correct in
all respects on and as of the date of consummation of such transactions.  
 
46

--------------------------------------------------------------------------------


 
SECTION 5 AFFIRMATIVE COVENANTS
 
Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations hereunder and under any
Security Documents, each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.
 
           5.1 Payment and Performance. Company will pay all amounts due under
the Transaction Documents in accordance with the terms thereof and will observe,
perform and comply with every covenant, term and condition expressed in the
Transaction Documents. Company will cause each other Credit Party to observe,
perform and comply with every such term, covenant and condition in any
Transaction Document.
 
           5.2 Books, Financial Statements and Reports. Company, acting through
or on behalf of the Credit Parties, will at all times maintain full and accurate
books of account and records and a standard system of accounting, will maintain
its Fiscal Year, and will furnish the following statements and reports to each
Lender at Company’s expense:
 
(a) As soon as available, and in any event within one-hundred twenty (120) days
after the end of each Fiscal Year, complete Consolidated financial statements of
Company together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion, based on an audit
using generally accepted auditing standards, by independent certified public
accountants selected by Company and acceptable to Required Lenders, stating that
such Consolidated financial statements have been so prepared. These financial
statements shall contain a Consolidated balance sheet as of the end of such
Fiscal Year and Consolidated statements of earnings, of cash flows, and of
changes in owners’ equity for such Fiscal Year, each setting forth in
comparative form the corresponding figures for the preceding Fiscal Year. In
addition, within one-hundred twenty (120) days after the end of each Fiscal
Year, Company will furnish a report signed by such accountants (i) containing
calculations showing compliance (or non-compliance) at the end of such Fiscal
Year with the requirements of Sections 6.10-6.12, inclusive, and Section 6.19,
and (ii) further stating that in making their examination and reporting on the
Consolidated financial statements described above they did not conclude that any
Default existed at the end of such Fiscal Year or at the time of their report,
or, if they did conclude that a Default existed, specifying its nature and
period of existence. 
 
(b) As soon as available, and in any event within sixty (60) days after the end
of each Fiscal Quarter, Company’s Consolidated balance sheet as of the end of
such Fiscal Quarter and Consolidated statements of earnings and cash flows for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, all in reasonable detail and prepared in accordance with GAAP,
subject to changes resulting from normal year-end adjustments. In addition,
Company will, together with each such set of financial statements and each set
of financial statements furnished under subsection (b) of this section, furnish
a Compliance Certificate signed by the chief financial officer of Company
stating that such financial statements are accurate and complete (subject to
normal year-end adjustments), stating that he has reviewed the Transaction
Documents, containing calculations showing compliance (or non-compliance) at the
end of such Fiscal Quarter with the requirements of Sections 6.10-6.12,
inclusive, and Section 6.19, and stating that no Default exists at the end of
such Fiscal Quarter or at the time of such certificate or specifying the nature
and period of existence of any such Default.
 
47

--------------------------------------------------------------------------------


 
(c) Promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent by any Credit Party to its
stockholders and all registration statements, periodic reports and other
statements and schedules filed by any Credit Party with any securities exchange,
the Securities and Exchange Commission or any similar governmental authority.
 
(d) If, as a result of any change in accounting principles and policies from
those used in the preparation of Company’s audited Consolidated financial
statements as of December 31, 2006, the Consolidated financial statements of
Company and its Subsidiaries delivered pursuant to Section 5.2(a) or 5.2(b) will
differ in any material respect from the Consolidated financial statements that
would have been delivered pursuant to such subsections had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for such changes in form and substance satisfactory to
Administrative Agent.
 
(e) By February 1 and August 1 of each year, beginning February 1, 2006, an
Engineering Report prepared as of the preceding January 1 or July 1,
respectively, concerning the Properties. Each Engineering Report prepared as of
any January 1 must be prepared or audited by Cawley, Gillespie & Associates,
Inc. or other independent petroleum engineers chosen by Company and acceptable
to Required Lenders; each Engineering Report prepared as of any July 1 may, at
Company’s option, be prepared by Company’s in-house engineering staff or
prepared or audited by such independent petroleum engineers. In addition,
 Administrative Agent or Required Lenders may (at their expense so long as no
Default or Event of Default then exists) request additional Engineering Reports
from time to time prepared by such independent petroleum engineers. Each
Engineering Report shall distinguish (or shall be delivered together with a
certificate from an appropriate officer of Company which distinguishes) those
Properties treated in the report which are Eligible Mortgaged Properties from
those properties treated in the report which are not Eligible Mortgaged
Properties. 
 
(f) Within sixty (60) days after the end of each calendar month, a monthly
production report in the form of Exhibit J in detail acceptable to Required
Lenders with respect to the Properties during such month.
 
(g) As soon as available, and in any event within forty-five (45) days after the
end of each Fiscal Quarter, a report (i) describing aggregate volume of
production and sales attributable to production during such Fiscal Quarter from
the Properties and describing the related severance taxes, leasehold operating
expenses and capital costs attributable thereto and incurred during such Fiscal
Quarter and (ii) describing any Properties acquired during such Fiscal Quarter
that are leased by an Indian tribe, the Bureau of Indian Affairs, or the U.S.
Bureau of Land Management to a Credit Party.
 
(h) As soon as available, and in any event within thirty (30) days after the end
of each Fiscal Year, Company shall deliver to Administrative Agent an
environmental compliance certificate signed by the president or chief executive
officer of Company in the form attached hereto as Exhibit C-2.

48

--------------------------------------------------------------------------------

 
 
(i) Concurrently with the annual renewal of Company’s insurance policies,
Company shall, if requested by Administrative Agent in writing, cause a
certificate or report to be issued by Administrative Agent’s professional
insurance consultants or other insurance consultants reasonably satisfactory to
Administrative Agent certifying that Company’s insurance for the next succeeding
year after such renewal (or for such longer period for which such insurance is
in effect) complies with the provisions of this Agreement and the Security
Documents.
 
(j) By November 1 of each year, a proposed business plan for Company and its
Consolidated Subsidiaries, including proposed budgets and plans of development
of oil and gas properties, in form and detail reasonably satisfactory to
Required Lenders for the next succeeding year.
 
(k) As soon as practicable and in any event by the last day of each Fiscal Year,
a report in form and substance satisfactory to Administrative Agent outlining
all material insurance coverage maintained as of the date of such report by
Company and its Subsidiaries and all material insurance coverage planned to be
maintained by Company and its Subsidiaries in the immediately succeeding Fiscal
Year.
 
(l) With reasonable promptness, written notice of any change in the board of
directors (or similar governing body) of Company.
 
(m) Promptly, and in any event within five (5) Business Days (i) after any
Material Contract of Company or any of its Subsidiaries is terminated or amended
in a manner that is materially adverse to Company or such Subsidiary, as the
case may be, or (ii) any new Material Contract is entered into, a written
statement describing such event, with copies of such material amendments or new
contracts, delivered to Administrative Agent (to the extent such delivery is
permitted by the terms of any such Material Contract, provided, no such
prohibition on delivery shall be effective if it were bargained for by Company
or its applicable Subsidiary with the intent of avoiding compliance with this
Section 5.2(m)), and an explanation of any actions being taken with respect
thereto.
 
(n) Promptly upon receipt thereof, all demands or material notices in connection
with the Revolving Indebtedness either received by Company or on its behalf.
 
(o) Promptly after the furnishing thereof, copies of any statement, report or
notice furnished to any Person pursuant to Revolving Credit Agreement and not
otherwise required to be furnished to Administrative Agent or Lenders pursuant
to any other provision of the Transaction Documents.
 
5.3 Other Information and Inspections. Each Credit Party will furnish to each
Lender any information which Administrative Agent may from time to time
reasonably request in writing concerning any covenant, provision or condition of
the Transaction Documents or any matter in connection with the Credit Parties’
businesses and operations. Each Credit Party will permit representatives
appointed by Administrative Agent (including independent accountants, auditors,
agents, attorneys, appraisers and any other Persons) to visit and inspect during
normal business hours any of such Credit Party’s property, including its books
of account, other books and records, and any facilities or other business
assets, and to make extra copies therefrom and photocopies and photographs
thereof, and to write down and record any information such representatives
obtain, and each Credit Party shall permit Administrative Agent or its
representatives to investigate and verify the accuracy of the information
furnished to Administrative Agent or any Lender in connection with the
Transaction Documents and to discuss all such matters with its officers,
employees and representatives.

49

--------------------------------------------------------------------------------

 
 
5.4 Notice of Material Events and Change of Name Company will promptly and in
any event within five days notify each Lender in writing, stating that such
notice is being given pursuant to this Agreement, of:
 
(a) the occurrence of any Material Adverse Effect,
 
(b) the occurrence of any Default,
 
(c) the acceleration of the maturity of any Indebtedness owed by any Credit
Party or of any default by any Credit Party under any indenture, mortgage,
agreement, contract or other instrument to which any of them is a party or by
which any of them or any of their properties is bound, if such acceleration or
default could cause Material Adverse Effect,
 
(d) the occurrence of any Termination Event,
 
(e) any claim of $500,000 or more, any notice of potential liability under any
Environmental Laws which might exceed such amount, or any other material adverse
claim asserted against any Credit Party or with respect to any Credit Party’s
properties,
 
(f) the filing of any suit or proceeding against any Credit Party in which an
adverse decision could cause a Material Adverse Effect,
 
(g) the damage or destruction of any material part of the Collateral, and
 
(h) the occurrence of any “default” or “event of default” under the Revolving
Credit Agreement.
 
Upon the occurrence of any of the foregoing the Credit Parties will take all
necessary or appropriate steps to remedy promptly any such Material Adverse
Effect, Default, acceleration, default or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing. Company will also furnish
to Administrative Agent prompt written notice of any change (i) in any Credit
Party’s name, (ii) in any Credit Party’s identity or company structure or
(iii) in any Credit Party’s Federal Taxpayer Identification Number. Company
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral and for the Collateral at all times following such change to
have a valid, legal and perfected security interest as contemplated in the
Security Documents. Company also agrees promptly to notify Administrative Agent
if any material portion of the Collateral is damaged or destroyed.

50

--------------------------------------------------------------------------------

 
 
5.5 Maintenance of Properties and Professional Staff. Except as expressly
permitted by Section 6.5, each Credit Party will maintain, preserve, protect,
and keep all Collateral and all other property used or useful in the conduct of
its business in good condition and in compliance with all applicable Laws, and
will from time to time make all repairs, renewals and replacements needed to
enable the business and operations carried on in connection therewith to be
conducted at all times consistent with prudent industry practices. Company will
engage (and provide appropriate compensation and incentives to retain) all
engineering and professional staff needed to prudently execute the Approved Plan
of Development and in order to continue its business as an upstream oil and gas
exploration and production company.
 
5.6 Maintenance of Existence and Qualifications. Except as expressly permitted
by Section 6.4, each Credit Party will maintain and preserve its existence and
its rights and franchises in full force and effect and will qualify to do
business in all states or jurisdictions (a) where Collateral is located and (b)
where required by applicable Law, except where the failure so to qualify will
not cause a Material Adverse Effect.
 
5.7 Payment of Taxes, etc. Each Credit Party will (a) timely file all required
tax returns; (b) timely pay all taxes, assessments, and other governmental
charges or levies imposed upon it or upon its income, profits or property,
except to the extent such taxes, assessments or other governmental charges or
levies are being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP; (c) within 90
days past the original invoice or billing date thereof, or, if earlier, when due
in accordance with its terms, pay and discharge all Liabilities owed by it on
ordinary trade terms to vendors, suppliers and other Persons providing goods and
services used by it in the ordinary course of its business; (d) pay and
discharge when due all other Liabilities now or hereafter owed by it; and
(e) maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP. Each Credit Party may, however, delay paying or
discharging any of the foregoing so long as it is in good faith contesting the
validity thereof by appropriate proceedings and has set aside on its books
adequate reserves therefor. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Company or any of its Subsidiaries).
 
5.8 Bonding and Insurance. The Credit Parties will maintain all bonds and
letters of credit in lieu of bonds which they are required to maintain (by law,
lease terms, or consistent with prudent industry practices) in order to carry
out development and production operations on the Properties. With respect to the
Collateral, the Credit Parties will maintain, with financially sound and
reputable insurance companies, insurance, in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
business operating in the same or similar locations. Each Credit Party shall at
all times maintain adequate insurance against its liability for injury to
persons or property, in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar business operating in the
same or similar locations. Each Credit Party shall be insured by insurers with a
financial strength rating of A or better by AM Best, Standard & Poor’s or an
equivalent recognized rating agency. With regard to any applicable insurance
policies obtained by any Credit Party, the loss payable clauses or provisions in
said insurance policy or policies insuring any of the Collateral shall be
endorsed in favor of and made payable to Administrative Agent (on behalf of
Lenders) as its interests may appear and such policies shall name Administrative
Agent as an “additional insured” and provide that the insurer will endeavor to
give at least 30 days prior notice of any cancellation to Administrative Agent.
(To the extent that the Mortgages or any other Security Document contains other
additional requirements for such endorsement, each Credit Party shall also
comply with such additional requirements.) Company shall make a payment in
respect of the Loans, without premium or penalty, in an aggregate amount equal
to the gross proceeds received by any Credit Party relating to insurance in
respect of casualty to property (which payment shall be made immediately upon
receipt thereof and for purposes of this Section only, the minimum prepayment
amount specified in Section 2.12 shall not apply), except to the extent that
Required Lenders consent in writing to the applicable Credit Party applying such
proceeds to the repair or replacement of such property. Notwithstanding the
foregoing provisions of this Section 5.8, all insurance carried pursuant to this
Section shall provide for the following minimum coverages:
 
51

--------------------------------------------------------------------------------

 
 
(a) The Credit Parties shall maintain or cause to be maintained All Risk
Property and Boiler & Machinery insurance, covering physical loss or damage to
the Collateral. Such insurance shall cover all property of the Collateral.
Coverage shall be written on a replacement cost basis and in amount acceptable
to Administrative Agent, but in no event less than the replacement cost of the
Collateral. The policy may be subject to deductibles not to exceed $500,000 per
occurrence.
 
(b) The Credit Parties shall maintain or cause to be maintained comprehensive
(or commercial) general liability insurance written on an occurrence basis and
with a combined single limit of not less than $1,000,000. Administrative Agent
shall be named an additional insured on such policy.
 
(c) The Credit Parties shall maintain (i) Workers’ Compensation insurance with
statutory limits and (ii) Employers Liability with limits of not less than
$1,000,000 including occupational disease coverage.
 
(d) The Credit Parties shall maintain comprehensive or business automobile
liability insurance for owned (if any), non-owned and hired vehicles with
combined single limits of not less than $1,000,000.
 
(e) The Credit Parties shall maintain insurance covering (i) control of well,
and (ii) redrilling/extra expense, with a minimum limit of $10,000,000 per
occurrence. Coverage shall include costs for making wells safe; underground
control of wells, extended re-drilling and restoration costs and care, custody
or control, and, in addition to covering wells being drilled and completed,
shall also cover all existing producing wells. A maximum deductible of $200,000
per occurrence shall be allowed.
 
The Credit Parties shall maintain or cause to be maintained excess (or umbrella)
liability insurance written on an occurrence basis providing coverage in excess
of the limits set forth in subparagraphs (b), (c) (ii), (d) and (e) above. The
limits of the insurance set forth in subparagraphs (b), (c) (ii), (d) and (e)
above and such excess or umbrella coverage, when combined, shall not be less
than $25,000,000. Administrative Agent shall be named an additional insured on
such policy.
 
52

--------------------------------------------------------------------------------

 
 
5.9 Performance on Company’s Behalf. If any Credit Party fails to pay any taxes,
insurance premiums, expenses, attorneys’ fees or other amounts it is required to
pay under any Transaction Document, Administrative Agent may pay the same;
provided that so long as no Default or Event of Default has occurred and is
continuing, Administrative Agent shall provide such Credit Party with at least
five (5) Business Days prior notice of its intent to make any such payment.
Company shall immediately reimburse Administrative Agent for any such payments
and each amount paid by Administrative Agent shall constitute an Obligation owed
hereunder which is due and payable on the date such amount is paid by
Administrative Agent.
 
5.10 Interest. Company hereby promises to each Agent and Lender to pay interest
at the Post-Default Rate on all Obligations (including Obligations to pay fees
or to reimburse or indemnify any Agent or Lender) which Company has in this
Agreement promised to pay to such Agent or Lender and which are not paid when
due. Such interest shall accrue from the date such Obligations become due until
they are paid.
 
5.11 Compliance with Agreements and Law. Each Credit Party will perform all
material obligations it is required to perform under the terms of each
indenture, mortgage, deed of trust, security agreement, lease, franchise,
agreement, contract or other instrument or obligation to which it is a party or
by which it or any of its properties is bound. Each Credit Party will conduct
its business and affairs in compliance with all Laws applicable thereto.
 
5.12 Environmental Matters: Environmental Reviews. 
 
(a) Each Credit Party will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Credit Party and shall
obtain, at or prior to, the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect. Each Credit Party shall promptly take any and all actions necessary
to (i) cure any material violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries, and (ii) make an appropriate response to any
Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any material obligations it may have to any Person thereunder.
 
(b) Company will promptly furnish to Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by Company or any of its Subsidiaries, or of which it
has notice, pending or threatened against Company, by any Governmental Authority
with respect to any alleged material violation of or material non-compliance
with any Environmental Laws or any permits, licenses or authorizations in
connection with its ownership or use of its properties or the operation of its
business. Company will promptly furnish to Administrative Agent copies of all
environmental audits and reports with respect to material environmental matters
at any property of Company or any of its Subsidiaries or which relate to any
material environmental liabilities of Company or its Subsidiaries.
 
53

--------------------------------------------------------------------------------

 
 
(c) Company will promptly furnish to Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by Company or any of its Subsidiaries in connection with its ownership or use of
its properties or the conduct of its business, relating to potential
responsibility with respect to any investigation or clean-up of Hazardous
Material at any location.
 
(d) Company will promptly furnish to Administrative Agent written notice
describing in reasonable detail (1) any proposed acquisition of stock, assets,
or property by Company or any of its Subsidiaries that could reasonably be
expected to (A) expose Company or any of its Subsidiaries to, or result in,
material Environmental Claims or (B) affect the ability of Company or any of its
Subsidiaries to maintain in full force and effect all material Governmental
Authorizations required under any Environmental Laws for their respective
operations and (2) any proposed action to be taken by Company or any of its
Subsidiaries to modify current operations in a manner that could reasonably be
expected to subject Company or any of its Subsidiaries to any additional
material obligations or requirements under any Environmental Laws.
 
5.13 Evidence of Compliance. Each Credit Party will furnish to each Lender at
such Credit Party’s or Company’s expense all evidence which Administrative Agent
from time to time reasonably requests in writing as to the accuracy and validity
of or compliance with all representations, warranties and covenants made by any
Credit Party in the Transaction Documents, the satisfaction of all conditions
contained therein, and all other matters pertaining thereto.
 
5.14 Agreement to Deliver Guaranty and Security Documents. Company agrees to
have any Subsidiary of Company formed or acquired after the date hereof become a
Guarantor by executing and delivering a Counterpart Agreement within 15 days of
the formation or acquisition of such Subsidiary. In addition, Company agrees to
deliver and to cause each other Credit Party to deliver, to further secure the
Obligations whenever requested by Administrative Agent in its sole and absolute
discretion, deeds of trust, mortgages, chattel mortgages, security agreements,
financing statements and other Security Documents in form and substance
satisfactory to Administrative Agent for the purpose of granting, confirming,
and perfecting liens or security interests having Acceptable Priority in any
real or personal property now owned or hereafter acquired by any Credit Party,
subject to the Intercreditor Agreement. Furthermore, Company agrees to deliver
and to cause each other Credit Party to deliver whenever requested by
Administrative Agent in its sole and absolute discretion, an intercompany
subordination agreement in form and substance satisfactory to Administrative
Agent. Company also agrees to deliver, whenever requested by Administrative
Agent in its sole and absolute discretion, and in any case before drilling any
well on property not previously the subject of a delivered title opinion,
favorable title opinions or updates of title opinions from legal counsel
acceptable to Administrative Agent with respect to any Credit Party’s properties
and interests designated by Administrative Agent, based upon abstract or record
examinations to dates acceptable to Administrative Agent and (a) stating that
such Credit Party has good and defensible title to such properties and
interests, free and clear of all Liens other than Permitted Liens,
(b) confirming that such properties and interests are subject to Security
Documents securing the Obligations that constitute and create legal, valid and
duly perfected deed of trust or mortgage liens having Acceptable Priority in
such properties and interests and assignments of and security interests in the
oil and gas attributable to such properties and interests and the proceeds
thereof, and (c) covering such other matters as Administrative Agent may
request. Company shall deliver duly executed control agreements from each
institution holding any Credit Party’s Deposit Accounts pursuant to which such
institution recognizes Administrative Agent’s Lien in such Deposit Accounts and,
upon the occurrence and during the continuance of an Event of Default, agrees to
transfer collected balances in all such Deposit Accounts to Administrative Agent
pursuant to its instructions from time to time (subject, however, to the terms
of the Intercreditor Agreement); provided that no such control agreement shall
be required with respect to Deposit Accounts that are designated solely as
(a) payroll funding accounts or (b) royalty or joint interest owner accounts.
 
54

--------------------------------------------------------------------------------

 
 
5.15 Perfection and Protection of Security Interests and Liens. Company will
from time to time deliver, and will cause each other Credit Party from time to
time to deliver, to Administrative Agent any financing statements, continuation
statements, extension agreements and other documents, properly completed and
executed (and acknowledged when required) by the Credit Parties in form and
substance satisfactory to Administrative Agent, which Administrative Agent
requests for the purpose of (a) perfecting, confirming, or protecting any Liens
or other rights in Collateral securing any Obligations and (b) maintaining
compliance with all applicable Laws, including those of any applicable Indian
tribe, the Bureau of Indian Affairs, and the U.S. Bureau of Land Management.
Each Credit Party hereby authorizes Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral describing the Collateral as “all assets” without the
signature of any Credit Party.
 
5.16 Bank Accounts; Offset. To secure the repayment of the Obligations, each
Credit Party hereby grants to each Lender a security interest, a lien, and a
right of offset, each of which shall be in addition to all other interests,
liens, and rights of any Lender at common Law, under the Transaction Documents,
or otherwise, and each of which shall be upon and against (a) any and all
moneys, securities or other property (and the proceeds therefrom) of such Credit
Party now or hereafter held or received by or in transit to any Lender from or
for the account of Company, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposit accounts and
deposits (general or special, time or demand, provisional or final) therein of
such Credit Party with any Lender, and (c) any other credits and claims of such
Credit Party at any time existing against any Lender, including claims under
certificates of deposit. At any time and from time to time after the occurrence
of any Default, each Lender is hereby authorized to foreclose upon, or to offset
against the Obligations then due and payable (in either case without notice to
such Credit Party), any and all items hereinabove referred to. The remedies of
foreclosure and offset are separate and cumulative, and either may be exercised
independently of the other without regard to procedures or restrictions
applicable to the other.
 
5.17 Production Proceeds. Notwithstanding that, by the terms of the various
Security Documents, the Credit Parties are and will be assigning to
Administrative Agent and Lenders all of the “Production Proceeds” (as defined
therein) accruing to the property covered thereby, so long as no Event of
Default has occurred the Credit Parties may continue to receive from the
purchasers of production all such Production Proceeds, subject, however, to the
Liens created under the Security Documents, which Liens are hereby affirmed and
ratified. Upon the occurrence of a an Event of Default, Administrative Agent and
Lenders may exercise all rights and remedies granted under the Security
Documents, including the right to obtain possession of all Production Proceeds
then held by the Credit Parties or to receive directly from the purchasers of
production all other Production Proceeds. In no case shall any failure, whether
proposed or inadvertent, by Administrative Agent or Lenders to collect directly
any such Production Proceeds constitute in any way a waiver, remission or
release of any of their rights under the Security Documents, nor shall any
release of any Production Proceeds by Administrative Agent or Lenders to the
Credit Parties constitute a waiver, remission, or release of any other
Production Proceeds or of any rights of Administrative Agent or Lenders to
collect other Production Proceeds thereafter.
 
55

--------------------------------------------------------------------------------

 
 
5.18 Approved Plan of Development; Texas Project Area. Company will (a) timely
develop the Properties, and make capital expenditures on the Properties, in
accordance with the Approved Plan of Development, and (b) except to the extent
regulatory approval has not yet been obtained, have each producing and injection
well which is hereafter completed put into normal operation. All interests of
any kind (including all interests or rights described in the definition of Oil
and Gas Properties) in the Texas Project Area directly or indirectly owned or
acquired by Affiliates of Foothills Texas shall be transferred to and owned by
Foothills Texas and no Affiliate of Foothills Texas shall own or acquire any
interest of any kind in the Texas Project Area (including any interests or
rights described in the definition of Oil and Gas Properties).
 
5.19 Reviews. Company will meet with Administrative Agent from time to time as
reasonably requested by Administrative Agent or Required Lenders (which, as of
the Closing Date, is anticipated to be on a quarterly basis), at the offices of
Administrative Agent or at such other location as Agent and Company may agree,
to review all operational activities of Company with respect to the Eligible
Mortgaged Properties and all financial reports of the Credit Parties since the
date of the prior review. Each review shall be in scope reasonably satisfactory
to Administrative Agent, but will include at a minimum, an update by Company on
the development activities made pursuant to Company’s business plan, any
requests by Company that changes be made to Company’s business plan, any cost or
expense overruns or underruns, any mechanical problems incurred, and any
differences in reserves or production estimates.
 
5.20 Hedging Contracts. Upon the substantial completion of the APOD (but in no
event later than January 1, 2007), if, as of any date of determination, the PDP
Collateral Coverage Ratio is less than 1.5 to 1.0 and upon Administrative
Agent’s request, Company shall enter into additional Hedging Contracts in
compliance with Section 6.3 such that, when combined with Company’s then
existing Hedging Contracts, no less than 80% of Company’s aggregate Projected
Oil and Gas Production through the Maturity Date (converting gas to oil at a
ratio of six MMBtus of gas per barrel of oil) will be subject to Hedging
Contracts with the purpose and effect of fixing prices on such production. The
Credit Parties shall maintain in effect for their full term (and will not sell,
assign, transfer or novate) the Hedging Contracts that are required as a
condition to the initial closing hereunder pursuant to Section 3.1(e) or
required under this Section 5.20 or to restrict Liens permitted under Section
6.2(a)(i); provided that the provisions of this sentence shall not be deemed to
restrict assignments of Hedging Contracts permitted pursuant to Part 1(i)(ii)(5)
of the ISDA Master Agreement described in clause (i) of the definition of First
Lien Hedging Contract.
 
56

--------------------------------------------------------------------------------

 
 
5.21 Non-Consolidation. Unless otherwise consented to by Administrative Agents
or Required Lenders, Company will and will cause each of its Subsidiaries to:
(a) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (b) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (c) provide that its board of directors or other analogous governing body
will hold all appropriate meetings to authorize and approve such entity’s
actions, which meetings will be separate from those of other entities.
 
5.22 ORRI Conveyance. Until the Loans have been paid in full, each Credit Party
will, as it acquires new Properties in the Texas Project Area (or earns new
Properties in the Texas Project Area pursuant to farmout or exploration
agreements), amend and supplement the Security Documents and the ORRI Conveyance
to make such new Properties in the Texas Project Area subject thereto (or,
alternatively, if requested by Royalty Owner, such Credit Party will deliver a
new ORRI Conveyance conveying a net profits interest in and to such Properties
in the form of, and upon the same terms as, the ORRI Conveyance executed and
delivered to Royalty Owner on the Closing Date). Such Credit Party will deliver
such amendment and supplement (or, if applicable, such separate ORRI Conveyance)
to Royalty Owner (a) within ten (10) days after such Credit Party acquires or
earns any Properties in the Texas Project Area, (b) prior to drilling any new
well, and (c) within ten (10) days after delivery of each Engineering Report,
with respect to any Properties in the Texas Project Area to which Proved
Reserves are attributed but not properly covered by an ORRI Conveyance
previously delivered to Royalty Owner. If (i) any Credit Party drills a well in
the Texas Project Area to a formation that is deeper than those formations to
which Proved Reserves or probable reserves are attributed in the Initial
Engineering Report, (ii) such well is completed as a producing well at such
deeper formation, and (iii) the drilling of such well is entirely funded with
proceeds from the sale of the Company’s equity received on or after the Closing
Date or from sources other than ANCF, then Royalty Owner will promptly reconvey
the drilling unit with respect to such formation, and as any well is drilled on
adjacent drilling units to the same formation and completed as a producing well,
at such Credit Party’s request, Royalty Owner will similarly reconvey such
adjacent drilling unit with respect to such formation.
 
5.23 Leases and Contracts; Performance of Obligations. Each Credit Party will
maintain in full force and effect all oil, gas or mineral leases, contracts,
servitudes and other agreements forming a part of any Oil and Gas Property, to
the extent the same cover or otherwise relate to such Oil and Gas Property, and
each Credit Party will timely perform all of its obligations thereunder. Each
Credit Party will properly and timely pay all rents, royalties and other
payments due and payable under any such leases, contracts, servitudes and other
agreements, or under the Permitted Liens, or otherwise attendant to its
ownership or operation of any Oil and Gas Property. Each Credit Party will
promptly notify Administrative Agent of any claim (or any conclusion by such
Credit Party) that such Credit Party is obligated to account for any royalties,
or overriding royalties or other payments out of production, on a basis (other
than delivery in kind) less favorable to such Credit Party than proceeds
received by Credit Party (calculated at the well) from sale of production.
 
5.24 Representation to Continue to be True. Each Credit Party will carry out its
sales of production, will operate the Oil and Gas Properties, and will otherwise
deal with the Oil and Gas Properties and the production, to cause the
representations and warranties in Sections 4.25 through 4.28 to remain true and
correct at, and as of, all times that this Agreement is in effect (and not just
at, and as of, the times such representations and warranties are made).
 
57

--------------------------------------------------------------------------------

 
 
5.25 Non-Voting Representative. Administrative Agent may in its discretion from
time to time designate an employee or advisor to act as its non-voting
representative to attend meetings of the board of directors of Company or any
other Credit Party, which designation shall be made by written notice to
Company. After receipt of each such designation, Company will, and will cause
each Credit Party to, (a) give timely advance notice to such representative of
all such meetings of such Credit Party and all proposals to such body for action
without a meeting, (b) allow such Credit Party to attend all such meetings, and
(c) provide such representative with copies of all written materials distributed
to such directors (or similar body) in connection with such meetings or
proposals for action without a meeting, including all minutes of previous
actions and proceedings.
 
5.26 SEC and Other Filings. Company shall timely file all reports required to be
filed with the Securities and Exchange Commission pursuant to the Exchange Act,
any stock exchange or any other Governmental Authority.
 
5.27 Post Closing Items. Company shall cause the post closing items identified
below to be completed on or before the due dates reflected below:
 
(a) Company and Foothills California shall use their commercially reasonable
efforts to obtain the consent from INNEX California, Inc. (“INNEX”) to the INNEX
Farmout Agreement being subject to the Security Documents on or before September
25, 2006.
 
(b) Foothills California shall obtain the assignment from Maverick Petroleum,
Inc. (“Maverick”) of all oil and gas leases representing at least 3,500 net
mineral acres that Maverick Petroleum, Inc. has acquired on behalf of Foothills
California in Humboldt County, California on or before September 25, 2006.
Promptly upon receipt of such assignments, Foothills California shall deliver,
to further secure the Obligations, deeds of trust, mortgages, chattel mortgages,
security agreements, financing statements and other Security Documents in form
and substance satisfactory to Administrative Agent for the purpose of granting,
confirming, and perfecting liens or security interests having Acceptable
Priority in such oil and gas leases.
 
(c) Foothills California shall obtain the Drill Site Acreage Assignment to be
delivered by INNEX pursuant to Section 2.3(b) of the INNEX Farmout Agreement on
or before October 9, 2006.
 
(d) Foothills California shall comply with all of its covenants and obligations
pursuant to Section 3 of the INNEX Farmout Agreement with respect to the “Phase
II Earning Well” on or before December 15, 2006 or, if later, the date that is
fifteen (15) days prior the deadline specified for such activities in such
Section 3, as such deadline may be extended by INNEX.
 
(e) The Credit Parties shall deliver control agreements with respect to all of
their Deposit Accounts on or before September 13, 2006, in form and substance
satisfactory to Administrative Agent in all respects; provided that no such
control agreement shall be required with respect to Deposit Accounts that are
designated solely as (i) payroll funding accounts or (ii) royalty or joint
interest owner accounts.
 
58

--------------------------------------------------------------------------------

 
 
SECTION 6 NEGATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.
 
6.1 Indebtedness. No Credit Party will in any manner incur, owe or be liable for
Indebtedness except:
 
(a) the Obligations.
 
(b) Hedging Contracts permitted under Section 6.3.
 
(c) unsecured intercompany Indebtedness among Company and any future Subsidiary
of Company that is in compliance with Section 5.14.
 
(d) purchase money Indebtedness (including capital leases) for trucks, trailers
and other motor vehicles in an aggregate amount not in excess of $250,000 at any
time outstanding.
 
(e) purchase money Indebtedness (including capital leases) for equipment,
inventory and other tangible personal property (including compressors, but
excluding fixtures) in an aggregate amount not in excess of $500,000 at any time
outstanding.
 
(f) On or after the Eel River Basin Test Date, Revolving Indebtedness of Company
and Parent to Revolving Agent and the Revolving Lenders evidenced by or arising
under the Revolving Credit Agreement (as in effect on the date hereof or as
amended in accordance with this Agreement), provided that (i) the principal
amount of the loans and letter of credit obligations comprising such Revolving
Indebtedness at any time outstanding shall not in the aggregate exceed the
Ceiling Amount and (ii) the sum of (x) the total Loans under this Agreement plus
(y) the principal amount of the loans and letter of credit obligations
comprising such Revolving Indebtedness shall not exceed $55,000,000 at any time
outstanding.
 
(g) miscellaneous items of Indebtedness not described in subsections (a) through
(f) which do not in the aggregate (taking into account all such Indebtedness of
all Credit Parties) exceed $1,000,000 at any one time outstanding.
 
After the Eel River Basin Test Date, Company may from time to time, but in no
event more than once during each Fiscal Quarter, request that Required Lenders
increase the Ceiling Amount. Upon receipt of such written request, Required
Lenders will, in their sole discretion, determine a new Ceiling Amount and
Administrative Agent will notify Company in writing of such new Ceiling Amount,
which Ceiling Amount may be lower than the requested Ceiling Amount but not
lower than the then existing Ceiling Amount.
 
59

--------------------------------------------------------------------------------

 
 
6.2 Limitation on Liens and Negative Pledges; Equitable Lien. 
 
(a) No Credit Party will create, assume or permit to exist any Lien upon any of
the properties or assets which it now owns or hereafter acquires, except the
following (“Permitted Liens”).
 
(i) Liens that secure Obligations herunder or under the Security Documents.
 
(ii) Liens that secure only Indebtedness allowed under Sections 6.1(d) or (e)
(plus associated interest, prepayment penalties, fees and reimbursements),
provided that such Liens encumber only the personal property purchased with the
proceeds of such Indebtedness (plus accessions and attachments to such purchased
assets) and that the encumbered assets are not attached to any Eligible
Mortgaged Properties in such a way that removal of such assets would damage any
Eligible Mortgaged Property.
 
(iii) Excepted Liens.
 
(iv) First priority Liens that secure only Revolving Indebtedness allowed under
Section 6.1(f); provided that such Liens are at all times subject to the terms
of the Intercreditor Agreement.
 
(v) Liens that secure First Lien Hedging Obligations.
 
(b) No Credit Party nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien in favor of Beneficiaries
upon any of its properties or assets, whether now owned or hereafter acquired.
 
(c) If any Credit Party or any of its Subsidiaries shall create or assume any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, other than Permitted Liens, it shall make or cause to be made
effective provisions whereby the Obligations will be secured by such Lien
equally and ratably (except pursuant to the operation of the Intercreditor
Agreement) with any and all other Indebtedness secured thereby as long as any
such Indebtedness shall be so secured; provided, notwithstanding the foregoing,
this covenant shall not be construed as a consent by Required Lenders to the
creation or assumption of any such Lien not otherwise permitted hereby.
 
6.3 Hedging Contracts. No Credit Party will be a party to or in any manner be
liable on any Hedging Contract except:
 
(a) contracts entered into with the purpose and effect of fixing prices on oil
or gas expected to be produced by Company, provided that at all times: (i) no
such contract fixes a price for a term of more than the Maturity Date; (ii) the
aggregate monthly production covered by all such contracts (determined, in the
case of contracts that are not settled on a monthly basis, by a monthly
proration acceptable to Administrative Agent) for any single month does not in
the aggregate exceed ninety percent (90%) at any time of Company’s aggregate
Projected Oil and Gas Production anticipated (at the time such Hedging Contract
is entered into) to be sold in the ordinary course of the Credit Parties’
businesses for such month, (iii) no such contract requires any Credit Party to
put up money, assets or other security (excluding unsecured letters of credit
and, in the case of First Lien Hedging Obligations only, collateral under the
documents securing Revolving Indebtedness and the First Lien Hedging
Obligations) against the event of its nonperformance prior to actual default by
such Credit Party in performing its obligations thereunder, and (iv) each such
contract is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty is a Lender or one of its Affiliates)
at the time the contract is made is rated at least A by S & P or A2 by Moody’s;
and
 
60

--------------------------------------------------------------------------------

 
 
(b) contracts entered into by a Credit Party with the purpose and effect of
fixing interest rates on a principal amount of indebtedness of such Credit Party
that is accruing interest at a variable rate, provided that (i) the aggregate
notional amount of such contracts never exceeds one hundred percent (100%) of
the anticipated outstanding principal balance of the indebtedness to be hedged
by such contracts or an average of such principal balances calculated using a
generally accepted method of matching interest swap contracts to declining
principal balances, (ii) the floating rate index of each such contract generally
matches the index used to determine the floating rates of interest on the
corresponding indebtedness to be hedged by such contract, (iii) no such contract
requires any Credit Party to put up money, assets or other security (excluding
unsecured letters of credit and, in the case of First Lien Hedging Obligations
only, collateral under the documents securing Revolving Indebtedness and the
First Lien Hedging Obligations) against the event of its nonperformance prior to
actual default by such Credit Party in performing its obligations thereunder,
and (iv) each such contract is with a counterparty or has a guarantor of the
obligation of the counterparty who (unless such counterparty is a Lender or one
of its Affiliates) at the time the contract is made is rated at least A by S & P
or A2 by Moody’s.
 
6.4 Subsidiaries; Mergers; Capital Stock Transactions. No Credit Party shall
create or own any Subsidiary without notifying Administrative Agent in writing
at least thirty (30) days in advance. No Credit Party will merge or consolidate
with or into any other business entity unless such Credit Party is the surviving
entity. No Credit Party will issue any additional Capital Stock except to
Company or another wholly-owned Subsidiary of Company; provided, however that
Company may issue additional shares of its common stock, or options or warrants
to acquire such common stock and the proceeds derived from the issuance of such
shares, option or warrants shall be excluded from ANCF. No Subsidiary of Company
will allow any diminution of Company’s interest (direct or indirect) therein.
 
6.5 Limitation on Sales of Property. No Credit Party will sell, transfer, lease,
exchange, alienate or dispose of any of its material assets or properties or any
material interest therein (including any stock or other equity interests in any
of its Subsidiaries) except:
 
(a) equipment which is worthless or obsolete or not used or usable which is
replaced by equipment of equal suitability and value.
 
(b) personal property inventory (including oil and gas sold as produced) which
is sold in the ordinary course of business on ordinary trade terms.
 
61

--------------------------------------------------------------------------------

 
 
(c) any property or asset for fair consideration not in the aggregate in excess
of $250,000, the sale of which shall not materially impair or diminish the value
of the Collateral or any Credit Party’s financial condition, business or
operations.
 
(d) ORRI to Royalty Owner pursuant to the ORRI Conveyance.
 
(e) Permitted Liens.
 
(f) working interests and overriding royalty interests conveyed pursuant to the
terms of the INNEX Farmout Agreement.
 
Neither Company nor any of Company’s Subsidiaries will sell, transfer or
otherwise dispose of Capital Stock of any of Company’s Subsidiaries except that
any Subsidiary of Company may sell or issue its own Capital Stock to the extent
not otherwise prohibited hereunder. No Credit Party will discount, sell, pledge
or assign any notes payable to it, accounts receivable or future income except
to the extent expressly permitted under the Transaction Documents.
 
6.6 Limitation on Dividends and Redemptions. 
 
(a) No Credit Party will declare or make any Distribution in respect of any
class of its Capital Stock, nor will any Credit Party directly or indirectly
declare or make any Distribution in respect of any Capital Stock of any other
Credit Party (in each case, whether such Capital Stock is now or hereafter
issued, outstanding or created), or cause or permit any reduction or retirement
of the Capital Stock of any Credit Party, provided that Company’s Subsidiaries
may make Distributions directly or indirectly to Company or another Subsidiary
that is a Guarantor. Company shall not issue any Capital Stock other than common
stock and options and warrants to acquire such common stock.
 
(b) Except as provided herein, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of Company to (i) pay dividends or make any other
Distributions on any of such Subsidiary’s Capital Stock owned by Company or any
other Subsidiary of Company, (ii) repay or prepay any Indebtedness owed by such
Subsidiary to Company or any other Subsidiary of Company, (iii) make loans or
advances to Company or any other Subsidiary of Company, or (iv) transfer any of
its property or assets to Company or any other Subsidiary of Company other than
restrictions on such transfer or property or assets (1) in agreements evidencing
(or secured by) Permitted Liens described in Section 6.2(a)(iii) that impose
restrictions on the property encumbered by such Permitted Liens, and (2) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint operating agreements,
farmin/farmout agreements, joint venture agreements and similar agreements
entered into in the ordinary course of business, and (3) that are or were
created by virtue of any transfer of, agreement to transfer or option or right
with respect to any property, assets or Capital Stock not otherwise prohibited
under this Agreement.
 
6.7 Limitation on Investments and Deposit Accounts. No Credit Party will make
any Investment other than (a) Permitted Investments, (b) normal and prudent
extensions of credit to customers buying goods and services in the ordinary
course of business, which extensions shall not be for longer periods than those
extended by similar businesses operated in a normal and prudent manner,
(c) obligations under Hedging Contracts that are permitted under Section 6.3,
and (d) endorsements of negotiable instruments in the ordinary course of
business. No Credit Party shall open any new deposit, commodity or security
account or otherwise utilize any such account other than the accounts existing
on the Closing Date unless it shall have given Administrative Agent thirty (30)
days prior written notice thereof and shall have taken all action deemed
necessary or desirable by Administrative Agent to cause its security interest
therein to be perfected with the priority required hereby. No Credit Party will
give control over any Deposit Account to any Person except Administrative Agent
and the applicable bank with whom such account is maintained.
 
62

--------------------------------------------------------------------------------

 
 
6.8 Transactions with Affiliates. No Credit Party will engage in any material
transaction with any of its Affiliates other than (i) for customary director or
officer compensation paid to any of such Affiliates who serves as a director or
officer of a Credit Party, (ii) for issuances of equity to Affiliates for fair
value, provided that such issuances are permitted by Section 6.6,
(iii) transactions between Company or any Guarantor and any Affiliate, the terms
of which are no less favorable than those which would have been obtainable at
the time in arm’s-length dealings with Persons other than an Affiliate, and
(iv) transactions among Company and Guarantors or between Guarantors (and no
other Affiliates).
 
6.9 Certain Contracts; Multiemployer ERISA Plans. No Credit Party will enter
into any “take-or-pay” contract or other contract or arrangement for the
purchase of goods or services which obligates it to pay for such goods or
service regardless of whether they are delivered or furnished to it. No Credit
Party will amend or permit any amendment to any material contract or lease which
releases, qualifies, limits, makes contingent or otherwise materially and
detrimentally affects the rights and benefits of any Lender under or acquired
pursuant to any Security Documents. No ERISA Affiliate will incur any obligation
to contribute to any “multiemployer plan” as defined in Section 4001 of ERISA.
 
6.10 Current Ratio. At the end of each Fiscal Quarter, beginning with the Fiscal
Quarter ending September 30, 2006, the ratio of Company’s Consolidated Current
Assets to Company’s Consolidated Current Liabilities will not be less than 1.0
to 1.0. For purposes of this Agreement, “Consolidated Current Assets” and
“Consolidated Current Liabilities” shall be determined in accordance with GAAP,
except that (a) Consolidated Current Assets and Consolidated Current Liabilities
will be calculated without including any amounts resulting from the application
of FASB Statement 133 or 143, (b) the unused portions of the Commitments shall
be treated as a Consolidated Current Asset to the extent that such unused
portions can be borrowed by Company without causing a Default after giving
effect thereto, and (c) Consolidated Current Liabilities will exclude current
maturities of long-term debt.
 
6.11 Debt to EBITDA Ratio. At the end of any Fiscal Quarter ending on or after
December 31, 2006, the ratio of (i) Company’s Consolidated Indebtedness at the
end of such Fiscal Quarter (plus, without duplication, all Consolidated balance
sheet liabilities of Company for plugging, abandonment, remediation, and similar
liabilities, but excluding any Indebtedness resulting from the application of
FASB Statement 133 or 143), to (ii) Company’s EBITDA for such Fiscal Quarter
annualized, will be equal to or less than 3.75 to 1.0.
 
63

--------------------------------------------------------------------------------

 
 
6.12 Collateral Coverage Ratios. Company will not allow the PDP Collateral
Coverage Ratio, (a) determined as of April 1, 2007 or as of the effective date
of any other Engineering Report required to be delivered pursuant to Section
5.2(e) with an effective date prior to such date, to be less than 1.0 to 1.0,
(b) determined as of January 1, 2008 or as of the effective date of any other
Engineering Report required to be delivered pursuant to Section 5.2(e) with an
effective date prior to such date, to be less than 1.25 to 1.0 or (c) determined
as of the end of each July 1 and January 1 thereafter or as of the effective
date of any other Engineering Report required to be delivered pursuant to
Section 5.2(e) to be less than 1.5 to 1.0. Company will not allow the Proved
Collateral Coverage Ratio, (a) determined as of April 1, 2007 or as of the
effective date of any other Engineering Report required to be delivered pursuant
to Section 5.2(e) with an effective date prior to such date, to be less than
1.75 to 1.0, (b) determined as of January 1, 2008 or as of the effective date of
any other Engineering Report required to be delivered pursuant to Section 5.2(e)
with an effective date prior to such date to be less than 2.0 to 1.0 or (c)
determined as of the end of each July 1 and January 1 thereafter or as of the
effective date of any other Engineering Report required to be delivered pursuant
to Section 5.2(e) to be less than 2.25 to 1.0.
 
6.13 Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (a) the businesses engaged in by such Credit Party on the Closing
Date and similar or related businesses and (b) such other lines of business as
may be consented to by Required Lenders.
 
6.14 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year end from December 31.
 
6.15 General and Administrative Expenses. The Credit Parties will not permit
their monthly aggregate general and administrative expenditures, as determined
by the average of the current month and the eleven preceding months, to exceed
an amount that is equal to the Permitted G&A Expense Amount multiplied by four
(4), provided, however, that after January 1, 2009, the Credit Parties will not
permit their monthly aggregate general and administrative expenditures, as
determined by the average of the current month and the eleven preceding months,
to exceed an amount equal to (x) $0.40 per mcfe, multiplied by (y) the average
of the Credit Parties’ net sales volumes for oil and natural gas sold during the
applicable month and the eleven preceding calendar months. The Credit Parties
will not incur or otherwise become liable for the payment of management or
consulting fees exceeding, in the aggregate, $1,000,000 annually.
 
6.16 Capital Expenditures. Prior to the Required Equity Date and the Eel River
Basin Test Date, the Credit Parties will not make capital expenditures or
acquisitions of oil and gas properties relating to the Eel River Properties
which, in the aggregate, exceed the amount of $7,000,000; provided that on and
after the Required Equity Date such amount shall be increased to the aggregate
amount of $12,000,000.
 
6.17 Amendments to Organizational Documents. Company will not and will not
permit any of its Subsidiaries to, enter into or permit any modification of, or
waive any material right or obligation of any Person under its, Organizational
Documents.
 
64

--------------------------------------------------------------------------------

 
 
6.18 Amendments to Revolving Indebtedness. No Credit Party will amend, modify or
otherwise change (or permit the amendment, modification or other change in any
manner of) any of the provisions of the Revolving Credit Agreement or of any
loan document related thereto if such amendment, modification or change would
(a) shorten the final maturity or average life to maturity of, or require any
payment to be made earlier than the date originally scheduled on, such
Indebtedness, (b) increase the interest rate applicable to such Indebtedness,
(c) otherwise be adverse to the Lenders or the issuer of the Revolving
Indebtedness in any respect.
 
6.19 Additional Financial Covenants. Company shall maintain the following
financial covenants, calculated on a consolidated basis:
 
(a) Maintain at the end of each Fiscal Quarter ending on or after December 31,
2006 a Revolving Debt Interest Coverage Ratio greater than or equal to 2.75 to
1.0. “Revolving Debt Interest Coverage Ratio” is defined as the ratio of (i) the
sum of Borrower’s most recent quarter’s net income, plus interest expense on the
Revolving Indebtedness for the same period, plus income taxes for the same
period, plus depreciation, depletion, amortization, and other non-cash charges
for the same period, plus costs associated with Full Cost or Successful Efforts
accounting methodologies for the same period, divided by (ii) interest expense
on the Revolving Loan for the same period.
 
(b) Maintain at the end of each Fiscal Quarter ending on or after December 31,
2006 an Interest Coverage Ratio greater than or equal to 2.25 to 1.0. “Interest
Coverage Ratio” is defined as the ratio of (i) the sum of Borrower’s most recent
quarter’s net income, plus cash interest expense for the same period, including
cash interest expense on the Revolving Indebtedness and the Indebtedness under
this Agreement, plus income taxes for the same period, plus depreciation,
depletion, amortization, and other non-cash charges for the same period, plus
costs associated with Full Cost or Successful Efforts accounting methodologies
for the same period, divided by (ii) cash interest expense for the same period,
including cash interest expense on the Revolving Indebtedness and the
Indebtedness under this Agreement.
 
(c) Maintain at the end of each Fiscal Quarter ending on or after December 31,
2006 a Debt Service Coverage Ratio greater than or equal to 1.15 to 1.0. “Debt
Service Coverage Ratio” is defined as the ratio of (i) the sum of Borrower’s
most recent quarter’s net income, plus depletion, depreciation, amortization,
and other non-cash charges for the same period, plus non-cash income taxes for
the same period, plus costs associated with Full Cost or Successful Efforts
accounting methodologies for the same period, minus gains from the sale of
assets (or plus losses from the sale of assets), divided by (ii) the sum of the
current maturities of long term debt (excluding the Revolving Indebtedness) for
the same period, plus the monthly commitment reductions for the same period as
required by Revolving Lender under the Revolving Credit Agreement.
 
Unless otherwise specified, all accounting and financial terms and covenants set
forth above are to be determined according to GAAP, consistently applied.
 
65

--------------------------------------------------------------------------------

 
 
SECTION 7 GUARANTY
 
7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally
guarantee to Administrative Agent for the ratable benefit of the Beneficiaries
the due and punctual payment in full of all Obligations when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).
 
7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty that exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor’s Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Shortfall” means, with respect to a Contributing Guarantor as of any date
of determination, the excess, if any, of the Fair Share of such Contributing
Guarantor over the Aggregate Payments of such Contributing Guarantor. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.
 
66

--------------------------------------------------------------------------------

 
 
7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Company to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in immediately available
funds, to Administrative Agent for the ratable benefit of Beneficiaries, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, all accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for Company’s becoming the
subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against Company for
such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.
 
7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:
 
(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;
 
(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Company
and any Beneficiary with respect to the existence of such Event of Default;
 
(c) the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;
 
(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
 
67

--------------------------------------------------------------------------------

 
 
(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto, or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) direct Administrative Agent to enforce and apply any security
now or hereafter held by or for the benefit of such Beneficiary in respect
hereof or the Guaranteed Obligations and direct the order or manner of sale
thereof, or exercise any other right or remedy that such Beneficiary may have
against any such security, in each case as such Beneficiary in its discretion
may determine consistent herewith or the applicable Hedging Contract and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Company or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Transaction Documents or the Hedging Contracts; and
 
(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Transactions Documents or the
Hedging Contracts, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Transactions Documents, any of the
Hedging Contracts or any agreement or instrument executed pursuant thereto, or
of any other guaranty or security for the Guaranteed Obligations, in each case
whether or not in accordance with the terms hereof or such Transaction Document,
such Hedging Contract or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Transaction Documents or any of the Hedging
Contracts or from the proceeds of any security for the Guaranteed Obligations,
except to the extent such security also serves as collateral for indebtedness
other than the Guaranteed Obligations) to the payment of indebtedness other than
the Guaranteed Obligations, even though any Beneficiary might have elected to
apply such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Company or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Company may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

68

--------------------------------------------------------------------------------

 
 
7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Company or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedging Contracts
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to Company and notices of any of the
matters referred to in Section 7.4 and any right to consent to any thereof; and
(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
 
7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Commitments shall
have terminated, each Guarantor hereby waives any claim, right or remedy, direct
or indirect, that such Guarantor now has or may hereafter have against Company
or any other Guarantor or any of its assets in connection with this Guaranty or
the performance by such Guarantor of its obligations hereunder, in each case
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including without limitation (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against Company with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against Company, and
(c) any benefit of, and any right to participate in, any collateral or security
now or hereafter held by any Beneficiary. In addition, until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Commitments shall
have terminated, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including, without limitation,
any such right of contribution as contemplated by Section 7.2. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Company or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Company, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
 
69

--------------------------------------------------------------------------------

 
 
7.7 Subordination of Other Obligations. Any Indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
 
7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations shall have been paid in full
and the Commitments shall have terminated. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.
 
7.9 Authority of Guarantors or Company. It is not necessary for any Beneficiary
to inquire into the capacity or powers of any Guarantor or Company or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.
 
7.10 Financial Condition of Company. Any Credit Extension may be made to Company
or continued from time to time, and any Hedging Contracts may be entered into
from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Company at the time
of any such grant or continuation or at the time such Hedging Contract is
entered into, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Company. Each Guarantor acknowledges
that it has adequate means to obtain information from Company on a continuing
basis concerning the financial condition of Company and its ability to perform
its obligations under the Transaction Documents and the Hedging Contracts, and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Company and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Company now
known or hereafter known by any Beneficiary.

70

--------------------------------------------------------------------------------

 
 
7.11 Bankruptcy, etc.
 
(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Required Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Company or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Company or any other Guarantor or by any defense which Company
or any other Guarantor may have by reason of the order, decree or decision of
any court or administrative body resulting from any such proceeding.
 
(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Company of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.
 
(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Company, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

71

--------------------------------------------------------------------------------

 
 
7.12 California Waivers. Guarantors hereby waive and agree not to assert or take
advantage of:
 
(a) any suretyship defenses and suretyship rights of every nature otherwise
available under California law and the laws of any other state, including,
without limitation, all defenses and rights arising under Sections 2787 through
2855 (the “Suretyship Provisions”) of the California Civil Code (the “Civil
Code”) and any successor provisions to those Sections. Without limiting the
generality of the foregoing, each Guarantor hereby acknowledges its
understanding that the Suretyship Provisions provide various partial or complete
defenses to the recovery by Lender from such Guarantor and/or grant such
Guarantor rights the enforcement of which could reduce or eliminate entirely
such Guarantor’s liability hereunder to Lender. Among the defenses and rights
contained in the Suretyship Provisions are the following:
 
(i) Section 2809 of the Civil Code, which provides, in part, that the obligation
of a surety must not be either larger in amount or in other respects more
burdensome than that of the principal;
 
(ii) Section 2810 of the Civil Code, which provides, in part, that a surety is
not liable if for any reason other than the mere personal disability of the
principal there is no liability upon the part of the principal at the time of
execution of the contract, or the liability of the principal thereafter ceases;
 
(iii) Section 2819 of the Civil Code, which provides, in part, that a surety is
exonerated if the creditor alters the original obligation of the principal
without the consent of the surety;
 
(iv) Section 2845 of the Civil Code, which provides, in part, that a surety is
exonerated to the extent that the creditor fails to proceed against the
principal, or to pursue any other remedy in the creditor’s power which the
surety cannot pursue and which would lighten the surety’s burden;
 
(v) Section 2846 of the Civil Code, which provides that a surety may compel his
principal to perform the obligation when due;
 
(vi) Section 2847 of the Civil Code, which provides, in part, that if a surety
satisfies the principal obligation, or any part thereof, the principal is
obligated to reimburse the surety for the amounts paid by the surety;
 
(vii) Section 2848 of the Civil Code, which provides, in part, that a surety,
upon satisfaction of the obligation of the principal is entitled to enforce
remedies which the creditor then has against the principal;
 
(viii) Section 2849 of the Civil Code, which provides, in part, that a surety is
entitled to the benefit of security held by the creditor for the performance of
the principal obligation held by the creditor;
 
(ix) Section 2850 of the Civil Code, which provides, in part, that whenever the
property of a surety is hypothecated with property of the principal, the surety
is entitled to have the property of the principal first applied to the discharge
of the obligation; and
 

72

--------------------------------------------------------------------------------

 
 
(x) Section 2822 of the Civil Code, which provides, in part, for a right to have
the principal designate the portion of any obligation to be satisfied by the
surety in the event that the principal provides partial satisfaction of such
obligation.
 
(b) all rights and defenses that any Guarantor may have because the Borrower’s
debt is secured by real property. This means among other things:
 
(i) Lender may collect from any Guarantor without first foreclosing on any real
or personal property collateral pledged by Borrower.
 
(ii) If Lender forecloses on any real property collateral pledged by Borrower:
 
(A) The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.
 
(B) Lender may collect from any Guarantor even if Lender, by foreclosing on the
real property collateral, has destroyed any right such Guarantor may have to
collect from Borrower.
 
This is an unconditional and irrevocable waiver of any rights and defenses any
Guarantor may have because the Borrower’s debt is secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure.
 
(c) all rights and defenses arising out of an election of remedies by Lender,
even though that election of remedies, such as nonjudicial foreclosure with
respect to security for a guaranteed obligation, has destroyed the Guarantor’s
rights of subrogation and reimbursement against the principal by the operation
of Section 580d of the Code of Civil Procedure or otherwise.
 
7.13 Collateral Subject to Intercreditor Agreement. All Collateral granted by a
Guarantor to pursuant to the Security Documents is subject to the terms of the
Intercreditor Agreement.
 
SECTION 8 EVENTS OF DEFAULT
 
8.1 Events of Default. If any one or more of the following conditions or events
(each herein called an “Event of Default”) shall occur:
 
(a) Any Credit Party fails to pay the principal amount of any Loan when due and
payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, and such failure is not remedied in full within one
(1) Business Day thereafter;
 
73

--------------------------------------------------------------------------------

 
 
(b) Any Credit Party fails to pay any Obligation (other than the Obligations
described in subsection (a) above) when due and payable, whether at a date for
the payment of a fixed installment or as a contingent or other payment becomes
due and payable or as a result of acceleration or otherwise, within two (2)
Business Days after the same becomes due in the case of interest or fifteen (15)
days thereafter in the case of any other Obligation;
 
(c) Any “default” or “event of default” occurs under any Transaction Document
which defines either such term, and the same is not remedied within the
applicable period of grace (if any) provided in such Transaction Document;
 
(d) Any Credit Party fails to duly observe, perform or comply with any covenant,
agreement or provision of Section 5.4, 5.22, 5.27, or any part of Section 6;
 
(e) Any Credit Party fails (other than as referred to in subsections (a), (b),
(c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Transaction Document, and such failure
remains unremedied for a period of thirty (30) days after notice of such failure
is given by Administrative Agent to Company;
 
(f) Any certification, representation or warranty previously, presently or
hereafter made in writing by or on behalf of any Credit Party in connection with
any Transaction Document shall prove to have been false or incorrect in any
material respect on any date on or as of which made;
 
(g) Any Credit Party fails to duly observe, perform or comply with any agreement
with any Person or any term or condition of any instrument, if such agreement or
instrument is materially significant to Company or to Company and its
Subsidiaries on a Consolidated basis or materially significant to any Guarantor,
and such failure is not remedied within the applicable period of grace (if any)
provided in such agreement or instrument;
 
(h) Any Credit Party (i) fails to pay any portion, when such portion is due, of
any of its Revolving Indebtedness or any of its other Indebtedness in excess of
$50,000 (other than (i) the Obligations under the Loan Documents, and (ii)
Liabilities described in Section 5.7 that are not required to be paid so long as
the Credit Party is in good faith contesting the validity thereof by appropriate
proceedings), or (ii) breaches or defaults in the performance of any agreement
or instrument by which the Revolving Indebtedness or any such Indebtedness is
issued, evidenced, governed, or secured, and any such failure, breach or default
continues beyond any applicable period of grace provided therefor;
 
(i) Either (i) any “accumulated funding deficiency” (as defined in Section
412(a) of the Internal Revenue Code) in excess of $50,000 exists with respect to
any ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, or (ii) any Termination Event occurs with respect to any ERISA Plan
and the then current value of such ERISA Plan’s benefit liabilities exceeds the
then current value of such ERISA Plan’s assets available for the payment of such
benefit liabilities by more than $50,000 (or in the case of a Termination Event
involving the withdrawal of a substantial employer, the withdrawing employer’s
proportionate share of such excess exceeds such amount);
 
74

--------------------------------------------------------------------------------

 
 
(j) Any Credit Party:
 
(i) suffers the entry against it of a judgment, decree or order for relief by a
Governmental Authority of competent jurisdiction in an involuntary proceeding
commenced under any applicable bankruptcy, insolvency or other similar Law of
any jurisdiction now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended, or has any such proceeding commenced against
it which remains undismissed for a period of sixty (60) days; or
 
(ii) commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or fails generally to pay (or admits in
writing its inability to pay) its debts as such debts become due; or takes
corporate or other action to authorize any of the foregoing; or
 
(iii) suffers the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of its assets or of any part of the Collateral in a proceeding
brought against or initiated by it, and such appointment or taking possession is
neither made ineffective nor discharged within thirty days after the making
thereof, or such appointment or taking possession is at any time consented to,
requested by, or acquiesced to by it; or
 
(iv) suffers the entry against it of a final judgment for the payment of money
in excess of $250,000 (not covered by insurance satisfactory to Administrative
Agent in its discretion), unless (A) the same is discharged within the period
ending on the earlier of the thirtieth day after the date of entry thereof or
the fifth day prior to any scheduled execution thereon, or (B) an appeal or
appropriate proceeding for review thereof is taken within such period and a stay
of execution pending such appeal is obtained; or
 
(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Governmental Authority for an amount in excess of $50,000 against all or
any substantial part of its assets or any part of the Collateral, and such writ
or warrant of attachment or any similar process is not stayed or released within
the fifth day prior to any scheduled execution thereon, or after any stay is
vacated or set aside or the fifth day prior to any scheduled execution thereon;
 
(k) At any time after the execution and delivery thereof, (i) the Guaranty for
any reason, other than the satisfaction in full of all Obligations, shall cease
to be in full force and effect with respect to every Guarantor (other than in
accordance with its terms) or shall be declared to be null and void or any
Guarantor shall repudiate its obligations thereunder, (ii) this Agreement or any
Security Document ceases to be in full force and effect (other than by reason of
a release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared null and void, or Administrative Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Security Documents with the priority required by the relevant
Security Document, in each case for any reason other than the failure of
Administrative Agent or any Secured Party to take any action within its control,
or (iii) any Credit Party shall contest the validity or enforceability of any
Transaction Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
Transaction Document to which it is a party,

75

--------------------------------------------------------------------------------

 
 
(l) The occurrence of any Material Adverse Effect,
 
(m) The occurrence of any “Event of Default” or “Termination Event” under the
First Lien Hedging Contract by or with respect to Company or any Affiliate of
Company, or
 
(n) The occurrence of any AMI Violation;
 
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(j) (i), (ii) or (iii), automatically, and (2) upon the occurrence of
any other Event of Default, at the request of (or with the consent of) Required
Lenders, upon notice to Company by Administrative Agent, (A) the Commitments, if
any, shall immediately terminate; (B) all Obligations, including the unpaid
principal amount of and accrued interest on the Loans, shall immediately become
due and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party; (C) subject to the terms of the Intercreditor Agreement,
Administrative Agent may enforce any and all Liens and security interests
created pursuant to Security Documents; and (D) subject to the terms of the
Intercreditor Agreement, Administrative Agent may enforce its other rights and
remedies under the Transaction Documents or applicable Law.
 
8.2 Application of Funds. After the exercise of remedies provided for in Section
8.1 (or after the Loans have automatically become immediately due and payable as
set forth in Section 8.1) and subject to the terms of the Intercreditor
Agreement, any amounts received on account of the Obligations shall be applied
by Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
fees, charges and disbursements of counsel to Administrative Agent and amounts
payable under Section 2.17) payable to Administrative Agent in its capacity as
such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including reasonable and documented fees, charges and disbursements of
counsel to the respective Lenders and amounts payable under Sections 2.16 and
2.17), ratably among them in proportion to the amounts described in this clause
Second payable to them;
 
Third, to the payment of all obligations in respect of the First Lien Hedging
Obligations payable to J. Aron & Company (or its successors and assigns);
 
76

--------------------------------------------------------------------------------

 
 
Fourth, to payment of accrued and unpaid interest on the Loans and the other
Obligations, ratably among Lenders in proportion to the respective amounts
described in this clause Fourth payable to them;
 
Fifth, to payment of unpaid principal of the Loans and the other Obligations,
ratably among Lenders in proportion to the respective amounts described in this
clause Fifth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Company or as otherwise required by Law.
 
Upon the execution and delivery of the Intercreditor Agreement, the provisions
of clause Third above shall cease to be of any force or effect.
 
SECTION 9 AGENTS
 
9.1 Appointment of Agents.  J. Aron is hereby appointed Syndication Agent
hereunder, and each Lender hereby authorizes Syndication Agent to act as its
agent in accordance with the terms hereof and the other Transaction Documents.
J. Aron is hereby appointed Administrative Agent hereunder and under the other
Transaction Documents and each Lender hereby authorizes Administrative Agent to
act as its agent in accordance with the terms hereof and the other Transaction
Documents. Each Agent hereby agrees to act upon the express conditions contained
herein and the other Transaction Documents, as applicable. The provisions of
this Section 9 are solely for the benefit of Agents and Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Company or any of its Subsidiaries. Syndication Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder to any of its Affiliates. As of the Closing Date, J.
Aron, in its capacity as Syndication Agent, shall not have any obligations
hereunder but shall be entitled to all benefits of this Section 9.
 
9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Transaction Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Transaction Documents. Each Agent may exercise
such powers, rights and remedies and perform such duties by or through its
agents or employees. No Agent shall have, by reason hereof or any of the other
Transaction Documents, a fiduciary relationship in respect of any Lender; and
nothing herein or any of the other Transaction Documents, expressed or implied,
is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Transaction Documents except
as expressly set forth herein or therein.
 
77

--------------------------------------------------------------------------------

 
 
9.3 General Immunity.
 
(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Transaction Document or for
any representations, warranties, recitals or statements made herein or therein
or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Transaction Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Transaction Documents or as to the use of
the proceeds of the Loans or as to the existence or possible existence of any
Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the component amounts thereof.
 
(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to any Lender or any Credit Party
for any action taken or omitted by any Agent under or in connection with any of
the Transaction Documents except to the extent caused by such Agent’s gross
negligence or willful misconduct. Each Agent shall be entitled to refrain from
any act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Transaction Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from Required Lenders (or such other Lenders as may be required
to give such instructions under Section 10.5) and, upon receipt of such
instructions from Required Lenders (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Company and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Transaction Documents in accordance with
the instructions of Required Lenders (or such other Lenders as may be required
to give such instructions under Section 10.5).
 
9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection herewith and otherwise
without having to account for the same to Lenders.
 
78

--------------------------------------------------------------------------------

 
 
9.5 Lenders’ Representations, Warranties and Acknowledgment. 
 
(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Company
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
 
(b) Each Lender, by delivering its signature page to this Agreement and funding
its Loan on the Closing Date, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Transaction Document and each other document
required to be approved by any Agent, Required Lenders or Lenders, as applicable
on the Closing Date.
 
9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Transaction Documents or otherwise in
its capacity as such Agent in any way relating to or arising out of this
Agreement or the other Transaction Documents, INCLUDING WITHOUT LIMITATION ANY
OF THE FOREGOING CAUSED, IN WHOLE OR IN PART, BY THE NEGLIGENCE OF SUCH AGENT,
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.
 
9.7 Successor Administrative Agent. Administrative Agent may resign at any time
by giving thirty (30) days’ prior written notice thereof to Lenders and Company,
and Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to Company and
Administrative Agent and signed by Required Lenders. Upon any such notice of
resignation or any such removal, Required Lenders shall have the right, upon
five Business Days’ notice to Company, to appoint a successor Administrative
Agent. Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent and the retiring or
removed Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Security Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Transaction Documents, and (ii) execute
and deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Security Documents, whereupon such retiring
or removed Administrative Agent shall be discharged from its duties and
obligations hereunder.
 
79

--------------------------------------------------------------------------------

 
 
9.8 Security Documents and Guaranty. 
 
(a) Agents under Security Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent on behalf of and for the benefit of Lenders, to
be the agent for and representative of Lenders with respect to the Intercreditor
Agreement, the Guaranty, the Collateral and the Security Documents. Subject to
Section 10.5, without further written consent or authorization from Lenders,
Administrative Agent may execute any documents or instruments necessary to
(i) release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented.
 
(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Transaction Documents to the contrary notwithstanding, Company,
Administrative Agent and each Lender hereby agree that (i) no Lender shall have
any right individually to realize upon any of the Collateral or to enforce the
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by Administrative Agent, on behalf of Lenders
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by Administrative Agent, and (ii)
in the event of a foreclosure by Administrative Agent on any of the Collateral
pursuant to a public or private sale, Administrative Agent or any Lender may be
the purchaser of any or all of such Collateral at any such sale and
Administrative Agent, as agent for and representative of Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by Administrative Agent at such sale.
 
80

--------------------------------------------------------------------------------

 
 
(c) Each Lender hereby further authorizes Administrative Agent, on behalf of
Lenders to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Transaction Document to the holder of any Lien on
such property that is permitted by Section 6.2(a)(iv) or (v).
 
SECTION 10 MISCELLANEOUS
 
10.1 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to a Credit Party,
Syndication Agent or Administrative Agent shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Transaction Document, and in
the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent.
 
10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly (and in any event within 30 days
after receipt of invoice or other demand therefor): (a) all the actual and
reasonable costs and expenses of preparation of the Transaction Documents and
any proposed or completed consents, amendments, waivers or other modifications
thereto; (b) all the costs of furnishing all opinions by counsel for Company and
the other Credit Parties; (c) the reasonable and documented fees, expenses and
disbursements of counsel to Agents, Royalty Owner, and Warrant Owner (in each
case including allocated costs of internal counsel and reasonable and documented
travel costs and expenses) in connection with the negotiation, preparation,
execution and administration of the Transaction Documents and any proposed or
completed consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Company; (d) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Administrative
Agent, for the benefit of Lenders pursuant hereto, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees, and
reasonable and documented fees, expenses and disbursements of counsel to each
Agent and of counsel providing any opinions that any Agent or Required Lenders
may request in respect of the Collateral or the Liens created pursuant to the
Security Documents; (e) all the actual costs and reasonable fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; (f) all
the actual costs and reasonable expenses (including the reasonable and
documented fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Administrative Agent, Royalty Owner,
Warrant Owner, and their counsel) in connection with the custody or preservation
of the ORRI or any of the Collateral; (g) all other actual and reasonable costs
and expenses incurred by Royalty Owner, Warrant Owner, or each Agent in
connection with the syndication of the Loans and Commitments and the
negotiation, preparation and execution of the Transaction Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (h) after the occurrence of a Default or
an Event of Default, all costs and expenses, including reasonable and documented
attorneys’ fees (including allocated costs of internal counsel) and costs of
settlement, incurred by Royalty Owner, Warrant Owner or any Agent or Lender in
enforcing any Obligations of or in collecting any payments due from any Credit
Party hereunder or under the other Transaction Documents by reason of such
Default or Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.
 
81

--------------------------------------------------------------------------------

 
 
10.3 Indemnity, WAIVER OF PUNITIVE DAMAGES. 
 
(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, Royalty Owner, Warrant Owner and each Agent and Lender and
the officers, partners, directors, trustees, employees, agents and Affiliates of
each Agent and each Lender (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities, INCLUDING WITHOUT LIMITATION ANY INDEMNIFIED
LIABILITIES CAUSED, IN WHOLE OR IN PART, BY THE NEGLIGENCE OF SUCH INDEMNIFIED
PARTY (IN EACH CASE WHETHER ALLEGED, ARISING OR IMPOSED IN A LEGAL PROCEEDING
BROUGHT BY OR AGAINST ANY CREDIT PARTY, ANY INDEMNITEE, OR ANY OTHER PERSON),
provided, no Credit Party shall have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of that
Indemnitee. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the applicable
Credit Party shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.
 
(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO CREDIT PARTY SHALL ASSERT, AND
EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY AGENT, ANY LENDER OR ANY OF THEIR
AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) (WHETHER OR NOT THE CLAIM THEREFOR IS BASED ON
CONTRACT, TORT OR DUTY IMPOSED BY ANY APPLICABLE LEGAL REQUIREMENT) ARISING OUT
OF, IN CONNECTION WITH, ARISING OUT OF, AS A RESULT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT OR ANY TRANSACTION DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR THE USE OF THE PROCEEDS THEREOF OR ANY ACT OR OMISSION OR EVENT FROM
TIME TO TIME OCCURRING IN CONNECTION THEREWITH, AND EACH CREDIT PARTY HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY SUCH CLAIM OR ANY SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR. EACH CREDIT PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY GIVES THIS WAIVER FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 10.3 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR TO ANY OF THE OTHER TRANSACTION DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.
 
82

--------------------------------------------------------------------------------

 
 
10.4 ISDA Agreement. Notwithstanding any other provision herein to the contrary,
the provisions of Part 5(l) of the ISDA Master Agreement described in clause (i)
of the definition of First Lien Hedging Contracts shall be deemed to be
permitted by the terms of this Agreement and shall not be deemed to be in
conflict with this Agreement.
 
10.5 Amendments and Waivers. 
 
(a) Required Lenders’ Consent. Subject to Section 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the
Transaction Documents (other than the ORRI Conveyance and the Warrant), or
consent to any departure by any Credit Party therefrom, shall in any event be
effective without the written concurrence of the Required Lenders.
 
(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be affected thereby, no amendment, modification, termination, or consent
shall be effective if the effect thereof would:
 
(i) extend the scheduled final maturity of any Loan or Note;
 
(ii) waive, reduce or postpone any scheduled repayment (but not prepayment) of
principal;
 
(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee payable hereunder;
 
(iv) extend the time for payment of any such interest or fees;
 
(v) reduce the principal amount of any Loan;
 
(vi) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c);
 
(vii) amend the definition of “Required Lenders” or “Pro Rata Share”;
 
83

--------------------------------------------------------------------------------

 
 
(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Transaction Documents; or
 
(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Transaction Document (other than the ORRI
Conveyance and the Warrants).
 
(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Transaction Documents, or consent to any departure by any
Credit Party therefrom, shall:
 
(i) increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender; provided, no amendment, modification or
waiver of any condition precedent, covenant, Default or Event of Default shall
be deemed to constitute an increase in any Commitment of any Lender; or
 
(ii) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.
 
(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
 
10.6 Successors and Assigns; Participations. 
 
(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Agents and Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates and Indemnitees of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Register. Company, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been delivered to and accepted by Administrative
Agent and recorded in the Register as provided in Section 10.6(e). Prior to such
recordation, all amounts owed with respect to the applicable Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.
 
84

--------------------------------------------------------------------------------

 
 
(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligation (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Commitments):
 
(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Company and
Administrative Agent; and
 
(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” and, in the case of assignments of Loans or
Commitments to any such Person (except in the case of assignments made by or to
J. Aron), consented to by each of Company and Administrative Agent (such consent
not to be (x) unreasonably withheld or delayed or, (y) in the case of Company,
required at any time an Event of Default shall have occurred and then be
continuing); provided, further each such assignment pursuant to this Section
10.6(c)(ii) shall be in an aggregate amount of not less than (A) $5,000,000 (or
such lesser amount as may be agreed to by Company and Administrative Agent or as
shall constitute the aggregate amount of the Commitments and Loans of the
assigning Lender) with respect to the assignment of the Commitments and Loans
and (B) $1,000,000 (or such lesser amount as may be agreed to by Company and
Administrative Agent or as shall constitute the aggregate amount of the Loans of
the assigning Lender) with respect to the assignment of Loans.
 
(d) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with (i) a
processing and recordation fee of $500 in the case of assignments pursuant to
Section 10.6(c)(i) or made by or to J. Aron, and $2,000, in the case of all
other assignments (except that only one fee shall be payable in the case of
contemporaneous assignments to Related Funds), and (ii) such forms, certificates
or other evidence, if any, with respect to United States federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to Section 2.20(c).
 
(e) Notice of Assignment. Upon its receipt of a duly executed and completed
Assignment Agreement, together with the processing and recordation fee referred
to in Section 10.6(d) (and any forms, certificates or other evidence required by
this Agreement in connection therewith), Administrative Agent shall record the
information contained in such Assignment Agreement in the Register, shall give
prompt notice thereof to Company and shall maintain a copy of such Assignment
Agreement.
 
85

--------------------------------------------------------------------------------

 
 


(f) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; and (iii) it will make or invest in,
as the case may be, its Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Commitments or Loans or any interests
therein shall at all times remain within its exclusive control).
 
(g) Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Transaction Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any;
and (iv) if any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon Company shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender.
 
(h) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Company, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. The holder of any such participation, other than an Affiliate
of the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the final scheduled
maturity of any Loan or Note or reduce the rate or extend the time of payment of
interest or fees thereon (except in connection with a waiver of applicability of
any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not be
deemed to constitute a change in the terms of such participation, and that an
increase in any Commitment or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under the Security Documents (except as
expressly provided in the Transaction Documents) supporting the Loans hereunder
in which such participant is participating. The Company agrees that each
participant shall be entitled to the benefits of Sections 2.16 and 2.17 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section; provided, (i) a participant shall not
be entitled to receive any greater payment under Section 2.16 and 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with Company’s prior written consent and (ii) a
participant that would be a Non-US Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless Company is notified of the
participation sold to such participant and such participant agrees, for the
benefit of Company, to comply with Section 2.17 as though it were a Lender. To
the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.15 as though it were a Lender.
 
86

--------------------------------------------------------------------------------


 
(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, (i) any Lender may assign and/or pledge all or
any portion of its Loans, the other Obligations owed by or to such Lender, and
its Notes, if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, no Lender, as
between Company and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
in no event shall the applicable Federal Reserve Bank or trustee be considered
to be a “Lender” or be entitled to require the assigning Lender to take or omit
to take any action hereunder.
 
10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
 
10.8 Survival of Representations, Warranties and Agreements; Termination. 
 
(a) All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.16, 2.17, 10.2, 10.3,
and 10.22 and the agreements of Lenders set forth in Sections 2.15, 9.3 and 9.6
shall survive the payment of the Loans and the termination hereof.
 
(b) If the Closing Date does not occur within ten days after the date of
execution hereof by Company, or at any time after the Closing Date when no
Obligations are owing (other than Obligations under the ORRI Conveyance or the
Warrants that arise after the Loans have been paid in full), Company may elect
in a written notice delivered to Administrative Agent to terminate this
Agreement. Upon the proper receipt by Administrative Agent of such a notice at
such a time, then this Agreement and all Security Documents shall thereupon be
terminated, except to the extent provided otherwise in Section 10.8(a) of this
Agreement or in any similar provision of any Security Document that expressly
provides for the survival of specified provisions thereof. At the request and
expense of Company, Administrative Agent shall prepare and execute all necessary
instruments to reflect and effect such termination and the release of the
Collateral. Administrative Agent is hereby authorized to execute all such
instruments on behalf of all Lenders, without the joinder of or further action
by any Lender. The obligations of the Credit Parties under the ORRI Conveyance
and the Warrants shall survive the termination of this Agreement and the release
of the Collateral and, notwithstanding any of the foregoing provisions of this
subsection, Administrative Agent shall not release any Collateral until the
applicable Credit Parties have amended the ORRI Conveyance (or, if applicable,
provided new ORRI Conveyances) to the extent required under Section 5.22.
 
87

--------------------------------------------------------------------------------


 
10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Transaction Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Transaction Documents or any of the Hedging Contracts. Any
forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.
 
10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to Administrative Agent
or Lenders (or to Administrative Agent, on behalf of Lenders), or Administrative
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.
 
10.11 Severability. In case any provision in or obligation hereunder or any Note
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
88

--------------------------------------------------------------------------------


 
10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Transaction Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
 
10.13 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
 
10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
 
10.15 CONSENT TO EXCLUSIVE JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER
TRANSACTION DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (e) AGREES
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.
 
10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
89

--------------------------------------------------------------------------------


 
10.17 Confidentiality. Each Lender and each Agent agrees that it will take all
reasonable steps to keep confidential any proprietary information regarding
Company and its business identified as confidential by Company and obtained by
such Lender pursuant to the requirements hereof, it being understood and agreed
by Company that, in any event, a Lender may make (i) disclosures of such
information to Affiliates of such Lender and to their agents and advisors (and
to other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Lender of any Loans or any participations therein or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) in Hedging Contracts (provided, such counterparties and advisors are
advised of and agree to be bound by the provisions of this Section 10.17), (iii)
disclosure to any rating agency when required by it, provided that, prior to any
disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Credit Parties
received by it from any of the Agents or any Lender, and (iv) disclosures
required or requested by any Governmental Authority or representative thereof or
by the NAIC or pursuant to legal or judicial process; provided, unless
specifically prohibited by applicable law or court order, each Lender shall make
reasonable efforts to notify Company of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information.
 
90

--------------------------------------------------------------------------------


 
10.18 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law, shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of Lenders
and Company to conform strictly to any applicable usury laws. Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans made hereunder or be
refunded to Company. 
 
10.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
 
10.20 Effectiveness. This Agreement shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.
 
10.21 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Company and each other Credit Party that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Company and the other Credit Parties, which
information includes the name and address of such Persons and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
such Persons in accordance with the Act.
 
10.22 Third Party Beneficiaries. The Credit Parties agree that Royalty Owner
(the “Third Party Beneficiary”) (a) is an express and intended third party
beneficiary of the representations, agreements and promises made in this
Agreement, which are made for the benefit of Lenders, Administrative Agent and
the Third Party Beneficiary (which benefits are immediate and not incidental),
(b) shall have and be vested with the right to enforce the provisions hereof on
its own behalf and to sue for non-compliance with the provisions hereof, and (c)
has acted in reliance upon its status as a third party beneficiary as set forth
above (including entering into the Transaction Documents to which it is a
party). Without limiting the foregoing, the Credit Parties agree that they
intend to give the Third Party Beneficiary the benefits of the representations,
agreements, and promises set forth in this Agreement, and that such intent is
sufficient to make reliance by such Third Party Beneficiary both reasonable and
probable.
 
[Remainder of page intentionally left blank.]


91

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

        COMPANY:        FOOTHILLS RESOURCES, INC.  
   
   
    By:   /s/ W. Kirk Bosche  

--------------------------------------------------------------------------------

W. Kirk Bosche   Assistant Secretary and Chief Financial Officer

 
 

        GUARANTORS:       FOOTHILLS CALIFORNIA, INC.  
   
   
    By:   /s/ W. Kirk Bosche  

--------------------------------------------------------------------------------

W. Kirk Bosche   Assistant Secretary and Chief Financial Officer

 
 

        FOOTHILLS OKLAHOMA, INC.  
   
   
    By:   /s/ W. Kirk Bosche  

--------------------------------------------------------------------------------

W. Kirk Bosche   Assistant Secretary and Chief Financial Officer

 
 

        FOOTHILLS TEXAS, INC.  
   
   
    By:   /s/ W. Kirk Bosche  

--------------------------------------------------------------------------------

W. Kirk Bosche   Assistant Secretary and Chief Financial Officer

 
 

--------------------------------------------------------------------------------


 

       
J. ARON & COMPANY,
as Lead Arranger, Syndication Agent,
Administrative Agent and a Lender
 
   
   
    By:   /s/ Colleen Foster  

--------------------------------------------------------------------------------

Authorized Signatory    


--------------------------------------------------------------------------------


 
The undersigned Royalty Owner hereby executes and delivers this Agreement to
evidence its approvals, consents and agreements as set out in Section 5.22
above.

        MTGLQ INVESTORS, L.P.       By: MLQ, L.L.C., its general partner   
   
   
    By:   /s/ Alex Waxman  

--------------------------------------------------------------------------------

Authorized Signatory    


